Exhibit 10.1

 

EXECUTION VERSION

 

BARCLAYS
745 Seventh Avenue
New York, NY 10019

 

March 16, 2016

 

Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, California 95054

 

Attention: Kevin Palatnik

 

Project Rembrandt
Commitment Letter

 

Ladies and Gentlemen:

 

Coherent, Inc., a Delaware corporation (“you” or the “US Borrower”) has advised
Barclays Bank PLC (“Barclays”) and any Additional Arranger (as defined below)
appointed pursuant to Section 1 below (together with Barclays, each a
“Commitment Party” and together, the “Commitment Parties”, “we” or “us”) that
you intend to acquire (the “Acquisition”) ROFIN-SINAR Technologies Inc., a
Delaware corporation (the “Acquired Business”). The Acquisition will be effected
through the merger of a newly created wholly-owned subsidiary of yours (“Merger
Sub”) with and into the Acquired Business, with the Acquired Business surviving
such merger as your wholly-owned subsidiary pursuant to the terms of the
Agreement and Plan of Merger, dated as of the date hereof (the “Acquisition
Agreement”), by and among the US Borrower, Merger Sub and the Acquired Business.
The US Borrower, the Euro Borrower (as defined in Annex I), the Acquired
Business and their respective subsidiaries are sometimes collectively referred
to herein as the “Companies.”

 

You have also advised us that you intend to finance the Acquisition, the
repayment of certain existing indebtedness (to be mutually agreed upon) of the
Companies (the “Refinancing”), the costs and expenses related to the Transaction
(as hereinafter defined) and the ongoing working capital and other general
corporate purposes of the Companies after consummation of the Acquisition from
the following sources (and that no financing other than the financing described
herein will be required in connection with the Transaction): $850,000,000 in
senior secured credit facilities of the Borrowers (collectively, the
“Facilities”), comprised of (i) (a) a term loan B facility of $375,000,000, made
available to the US Borrower (the “US Term Facility”) and (b) a term loan B
facility of the Euro equivalent of $375,000,000, made available to the Euro
Borrower (the “Euro Term Facility” and together with the US Term Facility, the
“Term Facility”) and (ii) a revolving credit facility of $100,000,000 (the
“Revolving Credit Facility”). The Acquisition, the Refinancing, the entering
into and funding of the Facilities and all related transactions are hereinafter
collectively referred to as the “Transaction.” The date of consummation of the
Acquisition is referred to herein as the “Closing Date.”

 

1.                                      Commitments. In connection with the
foregoing, Barclays is pleased to advise you of (a) its commitment to provide
the entire principal amount of each of the Facilities (in such capacity, an
“Initial Lender” and, together with any other Initial Lender joined in
accordance with this Section 1, the “Initial Lenders”), (b) its willingness to
act as the sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Facilities, in each case subject to the
conditions set forth in this letter and in Annexes I and II hereto
(collectively, the “Summary of Terms” and together with this letter, the
“Commitment Letter”), (c) its willingness, and you hereby engage Barclays,
together with any

 

--------------------------------------------------------------------------------


 

other lead arrangers appointed as contemplated below, to act as joint lead
arrangers and joint bookrunning managers (each, in such capacity, a “Lead
Arranger” and collectively, the “Lead Arrangers”) for the Facilities, and in
connection therewith to form a syndicate of lenders for the Facilities
(collectively, the “Lenders”) reasonably acceptable to you. Notwithstanding
anything to the contrary contained herein, the commitment of the Initial Lenders
with respect to the initial fundings of the Facilities will be subject only to
the satisfaction (or waiver by the Initial Lenders) of the conditions precedent
set forth in paragraph 5 hereof. All capitalized terms used and not otherwise
defined herein shall have the same meanings as specified therefor in the Summary
of Terms.

 

At any time on or prior to the 21st day following the date of this Commitment
Letter, you may (in consultation with Barclays) appoint up to three additional
joint lead arrangers and joint bookrunning managers and appoint additional
agents or co-agents or confer other titles in a manner and with economics
determined by you and reasonably acceptable to Barclays for each of the
Facilities (the “Additional Arrangers”); provided that the aggregate economics
payable to the Additional Arrangers for each of the Facilities shall not exceed
40% of the total economics which would otherwise be payable to Barclays pursuant
to the Facilities Fee Letter (as hereinafter defined), exclusive of any fees
payable to an administrative agent or collateral agent in its capacity as such;
provided, further that (i) each Additional Arranger’s aggregate commitment shall
be allocated pro rata among the Facilities, (ii) the commitments of each Initial
Lender hereunder will be reduced by the amount of the commitments of each
Additional Arranger (or its relevant affiliate) under the applicable Facility,
upon the execution of customary joinder documentation reasonably satisfactory to
the Lead Arrangers, (iii) the commitments assumed by such Additional Arranger
for each of the Facilities will be in proportion to the economics allocated to
such Additional Arranger, and (iv) no Additional Arrangers (nor any affiliate
thereof) shall receive greater economics in respect of any of the Facilities
than that received by Barclays. Subject to the preceding sentence, no other
agents, co-agents, arrangers, co-arrangers, bookrunners, managers or co-managers
will be appointed, no other titles will be awarded and no compensation (other
than as expressly contemplated by this Commitment Letter and the Fee Letters (as
hereinafter defined)) will be paid to any Lender as consideration for its
participation in the Facilities unless you and we shall agree. You agree further
that Barclays will have “lead left” placement on all marketing materials
relating to each of the Facilities and will perform the duties and exercise the
authority customarily performed and exercised by it in such role, including
acting as sole manager of the physical books.

 

2.                                      Syndication. The Lead Arrangers intend
to commence syndication of the Facilities promptly after your acceptance of the
terms of this Commitment Letter and the Fee Letters. Without limiting your
obligations to assist with syndication efforts as set forth herein, it is
understood that the Initial Lenders’ commitments hereunder are not conditioned
upon the syndication of, or receipt of commitments or participations in respect
of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability of the Facilities on the Closing Date. You agree, prior to the
Syndication Date (as hereinafter defined), to actively assist, and to use your
commercially reasonable efforts to cause the Acquired Business and its
subsidiaries to actively assist, the Lead Arrangers in achieving a syndication
of each Facility that is reasonably satisfactory to the Lead Arrangers and you;
provided that, notwithstanding each Lead Arranger’s right to syndicate the
Facilities and receive commitments with respect thereto, it is agreed that
(i) except in the case of an assignment to an Additional Arranger or as you
otherwise agree in writing, (A) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Facilities, including its commitments in respect
thereof, until after the initial funding of the Facilities has occurred; and
(B) no assignment or novation shall become effective with respect to all or any
portion of an Initial Lender’s commitments in respect of the Facilities until
after the initial funding of the Facilities; and (ii) each Commitment Party
shall retain exclusive control over all rights and obligations with respect to
its commitments in respect of the Facilities, including all rights with respect
to

 

2

--------------------------------------------------------------------------------


 

consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred and the initial funding under the Facilities has been made.
Notwithstanding anything to the contrary contained herein, any resales or
assignments of the Facilities by any Lender (including any Initial Lender) on or
following the Closing Date shall be governed by the provisions of the Facilities
as set forth in the Summary of Terms. We agree not to syndicate our commitments
to (i) competitors of the Companies specified to us by you in writing from time
to time, (ii) any persons that are engaged as principals primarily in private
equity, mezzanine financing or venture capital and certain banks, financial
institutions, other institutional lenders and other entities, in each case that
have been specified to us by you in writing on or prior to the date hereof and
(iii) as to any entity referenced in each case of clauses (i) and (ii) above
(the “Primary Disqualified Institution”), any of such Primary Disqualified
Institution’s known affiliates readily identifiable by name, but excluding any
affiliate that is primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Primary
Disqualified Institution does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity (clauses
(i), (ii) and (iii) above collectively, the “Disqualified Institutions”) and
that no Disqualified Institutions may become Lenders. Such assistance shall
include (a) your providing, and using your commercially reasonable efforts to
cause your advisors, the Acquired Business, its subsidiaries and its advisors to
provide, the Lead Arrangers and the Lenders promptly upon request with all
customary information reasonably deemed necessary by the Lead Arrangers to
complete such syndication, including, but not limited to (x) information and
evaluations prepared by you, the Acquired Business and your and its advisors, or
on your or its behalf, relating to the Transaction (including the Projections
(as hereinafter defined)) and (y) customary forecasts prepared by management of
the Companies of balance sheets, income statements and cash flow statements for
each fiscal quarter for the first twelve months following the Closing Date and
for each year commencing with the first fiscal year following the Closing Date
and for each of the succeeding seven fiscal years thereafter; (b) your
assistance (including the use of commercially reasonable efforts to cause the
Acquired Business to assist) in the preparation of a customary information
memorandum with respect to each of the Facilities (each, an “Information
Memorandum”) and other customary marketing materials to be used in connection
with the syndication of each Facility (collectively with the Summary of Terms
and any additional summary of terms prepared for distribution to Public Lenders
(as hereinafter defined), the “Information Materials”); (c) using commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit from your existing lending relationships and, to the extent practical
and appropriate, using commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit from the existing banking
relationships of the Acquired Business and its subsidiaries; (d) using
commercially reasonable efforts to obtain, upon our request, prior to the launch
of primary syndication, monitored public corporate credit or family ratings (but
no specific rating) for you after giving effect to the Transaction and ratings
(but no specific rating) of the Facilities from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
(“S&P”) (collectively, the “Ratings”); (e) your ensuring, and with respect to
the Acquired Business, using your commercially reasonable efforts to ensure,
that none of the Companies shall syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of
any debt of the Companies (other than the Facilities), including any renewals or
refinancings of any existing debt, that, in the reasonable judgment of the Lead
Arrangers, could reasonably be expected to materially and adversely affect the
syndication of the Facilities without the prior written consent of the Lead
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)
(it being understood and agreed that the following debt may be issued without
the prior written consent of the Lead Arrangers: (i) capital leases and purchase
money and equipment financing indebtedness incurred in the ordinary course of
business, (ii) intercompany indebtedness and (iii) other indebtedness of the
Acquired Business permitted to be incurred or remain outstanding under the
Acquisition Agreement); and (f) your otherwise assisting the Lead Arrangers in
their syndication efforts, including by making your officers and advisors, and,
to the

 

3

--------------------------------------------------------------------------------


 

extent practical and appropriate, using your commercially reasonable efforts to
make the officers and advisors of the Acquired Business, available from time to
time upon reasonable advance notice to attend and make presentations regarding
the business and prospects of the Companies and the Transaction at one or more
meetings of prospective Lenders. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letters or any other letter
agreement or undertaking concerning the financing of the Transaction to the
contrary, neither the obtaining of the Ratings referenced above nor the
compliance with any of the other provisions set forth in clauses (a) through
(f) above or any other provision of this paragraph shall constitute a condition
to the commitments hereunder or the funding of the Facilities on the Closing
Date. For the avoidance of doubt, the Companies will not be required to provide
any information to the extent that the provision thereof would violate any
attorney-client privilege, law, rule or regulation or any obligation of
confidentiality binding on the Companies; provided that in the event that the
Companies do not provide information in reliance on this sentence, the Companies
shall provide notice to the Lead Arrangers that such information is being
withheld and shall use their commercially reasonable efforts to communicate, to
the extent feasible, the applicable information in a way that would not violate
the applicable obligation or risk waiver of such privilege.

 

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you and, as to
the selection of Lenders, with your approval (such approval not to be
unreasonably withheld or delayed), and, subject to the second paragraph in
Section 1 above, any titles offered to prospective Lenders, when commitments
will be accepted and the final allocations of the commitments among the Lenders.
It is understood that no Lender participating in the Facilities will receive
compensation from you in order to obtain its commitment, except on the terms
contained herein and in the Summary of Terms. It is also understood and agreed
that the amount and distribution of the fees among the Lenders will be at the
sole and absolute discretion of the Lead Arrangers.

 

3.                                      Information Requirements. You hereby
represent, warrant and covenant (with respect to information relating to the
Acquired Business made available prior to the Closing Date, to your knowledge)
that (a) all written information, other than Projections (as defined below)
forward looking information and information of a general economic or industry
specific nature, that has been or is hereafter made available to the Lead
Arrangers or any of the Lenders by or on behalf of you or any of your
representatives in connection with any aspect of the Transaction (including such
information relating to the Acquired Business) (the “Information”) did not and
will not when furnished, taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not materially misleading (giving effect to all supplements and updates provided
thereto) and (b) all financial projections concerning the Companies that have
been or are hereafter made available to the Lead Arrangers or any of the Lenders
by or on behalf of you or any of your representatives (the “Projections”) have
been or will be prepared in good faith based upon reasonable assumptions (it
being understood and agreed that the Projections are not to be viewed as a
guarantee of financial performance or achievement, that the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, and that actual results may differ from the Projections and such
differences may be material). You agree that if at any time prior to the later
of (a) the earlier of (i) the date on which a Successful Syndication (as defined
in the Facilities Fee Letter) is achieved and (ii) 60 days following the Closing
Date (such earlier date, the “Syndication Date”) and (b) the Closing Date any of
the representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will (and with respect
to Information and Projections with respect to the Acquired Business you will
use commercially reasonable efforts to cause the Acquired Business to) promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects (to your knowledge
insofar as it applies to the Information and Projections furnished prior to the

 

4

--------------------------------------------------------------------------------


 

Closing Date concerning the Acquired Business) at such time. In issuing this
commitment and in arranging and syndicating each of the Facilities, the
Commitment Parties are and will be using and relying on the Information and the
Projections without independent verification thereof. For the avoidance of
doubt, nothing in this paragraph will constitute a condition to the availability
of the Facilities on the Closing Date.

 

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain prospective Lenders (such Lenders, “Public Lenders”;
all other Lenders, “Private Lenders”) may have personnel that do not wish to
receive material non-public information (within the meaning of the United States
federal securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist the Lead Arrangers in preparing an additional version of the Information
Materials not containing MNPI (the “Public Information Materials”) to be
distributed to prospective Public Lenders.

 

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Information Materials; and (b) to
prospective Public Lenders, you shall provide the Lead Arrangers with a
customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of MNPI therefrom. In addition, you hereby
agree that (x) at the request of the Lead Arrangers (or their respective
affiliates), you shall use commercially reasonable efforts to identify that
portion of the Information Materials that may be distributed to the Public
Lenders by clearly and conspicuously marking the same as “PUBLIC”; (y) all
Information Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Investor”; and (z) the Lead
Arrangers (and their respective affiliates) shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

You agree, subject to the confidentiality and other provisions of this
Commitment Letter, that the Lead Arrangers (and their respective affiliates) on
your behalf may distribute the following documents to all prospective Lenders,
unless you advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (a) administrative materials
prepared by the Lead Arrangers for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Facilities and (c) other materials intended for prospective
Lenders after the initial distribution of the Information Materials, including
drafts approved in writing by you and the Lead Arrangers (or their respective
affiliates) and final versions of definitive documents with respect to the
Facilities. If you advise the Lead Arrangers (or their respective affiliates)
that any of the foregoing items should be distributed only to Private Lenders,
then the Lead Arrangers (and their respective affiliates) will not distribute
such materials to Public Lenders without further discussions with you. You agree
(with respect to Information Materials relating to the Acquired Business made
available prior to the Closing Date, to your knowledge) that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.

 

4.                                      Fees and Indemnities.

 

(a)                                 You agree to reimburse the Commitment
Parties for all reasonable and documented out-of-pocket fees and expenses
(including, but not limited to, the reasonable and documented fees, actual
disbursements and other out-of-pocket expenses of one primary counsel to the

 

5

--------------------------------------------------------------------------------


 

Commitment Parties (it being understood and agreed that Weil, Gotshal & Manges
LLP shall act as primary counsel to the Commitment Parties), and of (x) one
local counsel in each relevant state and one local counsel in each Material
Jurisdiction, in each case, retained by the Lead Arrangers (each such counsel
shall be subject to your reasonable consent (such consent not to be unreasonably
withheld, delayed or conditioned)) and (y) solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Commitment Parties similarly situated and reasonable due diligence expenses)
incurred in connection with the Facilities, the syndication thereof, the
preparation of the Credit Documentation (as defined below) therefor and the
other transactions contemplated hereby, whether or not the Closing Date occurs
or any of the Credit Documentation is executed and delivered or any extensions
of credit are made under either of the Facilities. Such amounts shall be paid on
the earlier of (i) the Closing Date or (ii) three business days following the
termination of this Commitment Letter as provided below. You agree to pay the
fees set forth in (x) the separate fee letter addressed to you dated the date
hereof from the Commitment Parties (the “Facilities Fee Letter”) and (y) the
separate agency fee letter addressed to you dated the date hereof from the
Administrative Agent (the “Agency Fee Letter” and, together with the Facilities
Fee Letter, the “Fee Letters”).

 

(b)                                 You also agree to indemnify and hold
harmless each of the Commitment Parties, each other Lender and each of their
affiliates, successors and assigns and their respective partners, officers,
directors, employees, trustees and agents (in each case, except to the extent
acting in their capacity as a financial advisor in connection with the
Acquisition) (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party for) any and all claims, damages, losses, liabilities and
expenses (including, without limitation, the reasonable and documented fees,
actual disbursements and other out-of-pocket expenses of counsel to any
Indemnified Party) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) this Commitment Letter, (b) the Fee Letters, (c) any aspect of the
Transaction or any of the other transactions contemplated thereby or (d) the
Facilities, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense (i) is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from (x) such Indemnified Party’s bad faith, gross negligence or
willful misconduct or (y) a material breach of such Indemnified Party’s
obligations hereunder or under the Fee Letters, (ii) arises from a dispute
solely among the Indemnified Parties (other than a dispute involving claims
against us in our capacity as a Lead Arranger, bookrunning manager, co-agent or
similar capacity), and in any such event described in this clause (ii) solely to
the extent that the underlying dispute does not arise as a result of any action,
inaction or representation of, or information provided by or on behalf of, you
or any of your subsidiaries or (iii) resulted from any agreement governing any
settlement effected without your prior written consent (such consent not to be
unreasonably withheld or delayed); provided, however, that the foregoing
indemnity will apply to any such settlement in the event that you were offered
the ability to assume the defense of the action that was the subject matter of
such settlement and elected not to assume such defense. In the case of any
claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not any aspect of the
Transaction is consummated. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
you or your subsidiaries arising out of, related to or in connection with any
aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s bad faith, gross negligence, willful misconduct or
material breach of this Commitment Letter or the Fee Letters. Notwithstanding
any other provision of this Commitment Letter, no Indemnified Party shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic

 

6

--------------------------------------------------------------------------------


 

telecommunications or other information transmission systems, other than for
direct, actual damages resulting from the bad faith, gross negligence or willful
misconduct of such Indemnified Party as determined by a final non-appealable
judgment of a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless (i) such
settlement includes an unconditional release of such Indemnified Party from all
liability or claims that are the subject matter of such Proceeding and (ii) does
not include any statement as to any admission of liability.

 

You and each Indemnified Party (in consultation with you) shall take all
reasonable steps to mitigate any losses, claims, damages, liabilities and
expenses and each Indemnified Party shall give such information and assistance
to you as you may reasonably request in connection with any Proceeding.

 

In addition, please note that Barclays Capital Inc. has been retained by you as
financial advisor (in such capacity, together with any affiliates, the
“Financial Advisor”) to you in connection with the Acquisition. You agree to
such retention, and further agree not to assert any claim you might allege based
on any actual or potential conflicts of interest that might be asserted to arise
or result from our and our affiliates’ relationships with you as described and
referred to herein.

 

5.                                      Conditions to Financing. The commitment
of each Initial Lender with respect to the initial funding of the Facilities is
subject solely to (a) the satisfaction or waiver by the Commitment Parties of
each of the conditions set forth under Annex II hereto and (b) subject to the
Funds Certain Provisions (as defined below), the execution and delivery of
definitive credit documentation with respect to each Facility consistent with
this Commitment Letter and the Fee Letters and, to the extent terms are not
provided in this Commitment Letter or the Fee Letters, otherwise satisfactory to
you and the Lead Arrangers (the “Credit Documentation”) prior to such initial
funding.

 

Notwithstanding anything in this Commitment Letter, the Fee Letters, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the Credit Documentation shall
be in a form such that the terms thereof do not impair availability of the
Facilities on the Closing Date if the conditions in Annex II and paragraph 5
hereof shall have been satisfied, (b) to the extent any security interest in the
Collateral (as defined in Annex I) (other than the Collateral of the Borrowers
and the Guarantors (as defined in Annex I) the security interest in which may be
perfected by the filing of a UCC financing statement, the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or the delivery of certificates evidencing equity
interests (other than any certificates evidencing equity interests in the
Acquired Business and its subsidiaries)) is not provided on the Closing Date
after your use of commercially reasonable efforts to do so, the provision and/or
perfection, as applicable, of any such Collateral shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date
(it being understood, however, that the Credit Documentation shall provide that
such provision and/or perfection occurs not later than 90 days, or in the case
of any certificates evidencing equity interests in the Acquired Business and any
of its subsidiaries organized in the United States, 10 days (or, in each case
such later date as reasonably agreed to by the Administrative Agent) after the
Closing Date pursuant to arrangements to be mutually agreed), and (c) subject to
appropriate qualifications to reflect the foregoing clause (b), the only
representations and warranties the accuracy of which shall be a condition to the
availability of the Facilities on the Closing Date shall be those set forth in
paragraph (ii) of Annex II hereto. The provisions of this paragraph are referred
to herein as the “Funds Certain Provisions.”

 

Each of the parties hereto agrees that this Commitment Letter and the Fee
Letters is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance,

 

7

--------------------------------------------------------------------------------


 

reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)) with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and, to
the extent applicable, the Fee Letters, it being acknowledged and agreed that
the funding of the Facilities is subject only to the conditions precedent as
provided herein.

 

6.                                      Confidentiality and Other Obligations.
This Commitment Letter and the Fee Letters and the contents hereof and thereof
are confidential and, may not be disclosed in whole or in part to any person or
entity without the prior written consent of the Lead Arrangers (not to be
unreasonably withheld, conditioned or delayed) except (i) this Commitment Letter
and the Fee Letters may be disclosed (A) on a confidential basis to your
directors, officers, employees, accountants, attorneys and other representatives
and professional advisors and those of your affiliates who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information, (B) pursuant to the order of any court
or administrative agency in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process based on the
reasonable advice of your legal counsel (in which case you agree to inform the
Lead Arrangers promptly thereof prior to such disclosure to the extent permitted
by applicable law), (C) on a confidential basis to the directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors of the Acquired Business in connection with their consideration of the
Transaction, provided that the Fee Letters are redacted in a manner reasonably
satisfactory to the Lead Arrangers, and (D) on a confidential basis to any
prospective Additional Arranger and its respective directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors in connection with their consideration of the Transaction, (ii) Annex I
and Annex II and the existence of this Commitment Letter and the Fee Letters
(but not the contents of the Commitment Letter and the Fee Letters) may be
disclosed to Moody’s and S&P and any other rating agency on a confidential
basis, (iii) the aggregate amount of the fees (including upfront fees and
original issue discount) payable under the Fee Letters may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Facilities
(but without disclosing any specific fees, market flex or other economic terms
set forth therein or to whom such fees or other amounts are owed), (iv) the
Commitment Letter and the Fee Letters may be disclosed on a confidential basis
to your auditors after the Closing Date for customary accounting purposes,
including accounting for deferred financing costs, (v) you may disclose the
Commitment Letter (but not the Fee Letters) and its contents in any proxy or
other public filing relating to the Acquisition, (vi) the Commitment Letter and
the Fee Letters may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Lead Arrangers
promptly thereof prior to such disclosure to the extent permitted by applicable
law), and (v) you many disclose the existence and contents of the Commitment
Letter to potential Lenders and participants in connection with their
consideration of the Transaction.  This paragraph shall terminate on the earlier
of (a) execution and delivery of the Credit Documentation and (b) the first
anniversary of the date hereof.

 

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information becomes publicly available other than by reason of
disclosure in violation of this

 

8

--------------------------------------------------------------------------------


 

agreement by the Commitment Parties, (iv) to the Commitment Parties’ affiliates,
employees, legal counsel, independent auditors and other experts, professionals
or agents who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (v) for
purposes of establishing a “due diligence” defense, (vi) to the extent that such
information is received by a Commitment Party from a third party that is not to
the applicable Commitment Party’s knowledge subject to confidentiality
obligations to you, (vii) to the extent that such information is independently
developed by the Commitment Parties, (viii) to potential Lenders, participants,
assignees or any direct or indirect contractual counterparties to any swap or
derivative transaction relating to you or your obligations under the Facilities
(other than Disqualified Institutions), in each case, who agree to be bound by
the terms of this paragraph (or language not less restrictive than this
paragraph or as otherwise reasonably acceptable to you and each Commitment
Party, including as may be agreed in any confidential information memorandum or
other marketing material), (ix) to Moody’s and S&P, and to Bloomberg, LSTA and
similar market data collectors with respect to the syndicated lending industry;
provided that such information is supplied only on a confidential basis and does
not include copies of the Fee Letters, or (x) with your prior written consent.
This paragraph shall terminate on the earlier of (a) execution and delivery of
the Credit Documentation and (b) the first anniversary of the date hereof.

 

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of their respective affiliates.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby and the process
leading to such transactions, each of the Commitment Parties has been, is, and
will be acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you or any of your affiliates,
stockholders, creditors or employees or any other party, (v) the Commitment
Parties have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
financing transactions contemplated hereby or the process leading thereto, and
the Commitment Parties have no obligation to you or your affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter, and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law and without
limiting the provisions of paragraph 4(b), you hereby waive and release any
claims that you may have against the Commitment Parties with respect to any

 

9

--------------------------------------------------------------------------------


 

breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any financing transaction contemplated by this Commitment Letter.

 

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, the Euro Borrower and the Guarantors,
which information includes the name and address of such person and other
information that will allow the Commitment Parties, as applicable, to identify
such person in accordance with the U.S.A. Patriot Act. This notice is given in
accordance with the requirements of the U.S.A. Patriot Act and is effective for
the Commitment Parties and each prospective Lender.

 

7.                                      Survival of Obligations. The provisions
of paragraphs 2, 3, 4, 6 and 8 shall remain in full force and effect regardless
of whether any Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Commitment Parties hereunder, provided that (i) the
provisions of paragraphs 2 and 3 shall not survive if the commitments and
undertakings of the Commitment Parties are terminated by any party hereto prior
to the effectiveness of the Facilities, (ii) if the Facilities close and the
Credit Documentation is executed and delivered (A) the provisions of paragraphs
2 and 3 shall survive only until the Syndication Date is achieved and (B) the
provisions under paragraph 4 and the second paragraph of Section 6 shall be
superseded and deemed replaced by the terms of the Credit Documentation
governing such matters (solely to the extent such provisions are set forth
therein).

 

8.                                      Miscellaneous. This Commitment Letter
and the Fee Letters may be executed in multiple counterparts and by different
parties hereto in separate counterparts, all of which, taken together, shall
constitute an original. Delivery of an executed counterpart of a signature
page to this Commitment Letter or the Fee Letters by telecopier, facsimile or
other electronic transmission (e.g., a “pdf” or “tiff”) shall be effective as
delivery of a manually executed counterpart thereof. Headings are for
convenience of reference only and shall not affect the construction of, or be
taken into consideration when interpreting, this Commitment Letter or the Fee
Letters.

 

This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York; provided that (i) the
interpretation of whether a Company Material Adverse Effect (as defined in Annex
II hereto) has occurred, (ii) the accuracy of the Acquisition Agreement
Representations and whether you or any of your affiliates have the right to
terminate your (or its) obligations under the Acquisition Agreement or decline
to consummate the Acquisition as a result of a breach of such Acquisition
Agreement Representations and (iii) whether the Acquisition has been consummated
in accordance with the terms of the Acquisition Agreement shall, in each case,
be construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Each party hereto hereby irrevocably waives any and all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Commitment Letter, the Fee
Letters, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letters, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any

 

10

--------------------------------------------------------------------------------


 

suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction the
applicable party is or may be subject by suit upon judgment.

 

This Commitment Letter, together with the Fee Letters, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letters may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

 

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).
Notwithstanding the foregoing sentence, each Commitment Party may assign its
commitment hereunder, in whole or in part, to any of its affiliates or to any
Lender (other than to a Disqualified Institution); provided that, other than
with respect to an assignment to (x) an Additional Arranger or (y) which you
otherwise agree in writing, such Commitment Party shall not be released from the
portion of its commitment hereunder so assigned to the extent such assignee
fails to fund the portion of the commitment assigned to it on the Closing Date
notwithstanding the satisfaction of the conditions to funding set forth herein.

 

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letters by returning to Barclays executed
counterparts of this Commitment Letter and the Fee Letters not later than 9:00
a.m. (New York City time) on March 17, 2016, whereupon the undertakings of the
parties with respect to the Facilities shall become effective to the extent and
in the manner provided hereby. This offer shall terminate with respect to the
Facilities if not so accepted by you at or prior to that time. Thereafter, all
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) 11:59 p.m. (New York City time) on March 16, 2017 (the
“Commitment Termination Date”) (provided that to the extent the Termination Date
(as defined in the Acquisition Agreement in effect on the date hereof) is
extended to June 16, 2017 in accordance with the terms of Section 8.1(b) of the
Acquisition Agreement (in accordance with the terms thereof as in effect on the
date hereof), the Commitment Termination Date shall, upon notice of such
extension to the Lead Arrangers from the US Borrower, be automatically extended
to 11:59 p.m. (New York City time) on June 16, 2017), (b) the closing of the
Acquisition without the use of the Facilities, (c) the termination of the
Acquisition Agreement and (d) the public announcement of the abandonment of the
Acquisition by you or any of your affiliates in a public statement or filing
(such earliest time set forth in clause (a), (b), (c) or (d) above, the
“Expiration Date”).

 

[The remainder of this page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Timothy Broadbent

 

Name:

Timothy Broadbent

 

Title:

Managing Director

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

This Commitment Letter is accepted and agreed to as of the date first written
above:

 

COHERENT, INC.

 

 

 

By:

/s/ Kevin Palatnik

 

 

Name:

Kevin Palatnik

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUMMARY OF TERMS AND CONDITIONS
FACILITIES

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrowers:

 

With respect to the US Term Facility and the Revolving Credit Facility,
Coherent, Inc. (the “US Borrower”).

 

With respect to the Euro Term Facility and the Revolving Credit Facility,
Constellation Holding, GmbH, a German company with limited liability (the “Euro
Borrower” and, together with the US Borrower, the “Borrowers”).

 

 

 

Borrower Representative:

 

The Credit Documentation (as defined below) will permit the US Borrower to act
as the borrower representative (in such capacity, the “Borrower
Representative”), and to act as agent on behalf of the Borrowers for purposes of
delivering notices, providing consents, receiving notices and taking other
actions permitted or required under the Credit Documentation.

 

 

 

Guarantors:

 

Subject in all respects to the Security Principles (as defined below), (a) the
obligations of the US Borrower under the US Term Facility, the Revolving Credit
Facility (as defined below) and, at the Borrower Representative’s option, under
any treasury management, interest protection or other hedging arrangements
entered into with a Lender (as defined below) or an affiliate thereof
(collectively, the “US Obligations”) will be guaranteed on a senior basis by
each of the US Borrower’s, direct or indirect, wholly-owned restricted
subsidiaries that are US Subsidiaries (as defined below) (the entities described
in this clause (a), collectively, the “US Guarantors”; the US Guarantors
together with the US Borrower, the “US Loan Parties”) and (b) all obligations of
the Euro Borrower under the Euro Term Facility and the Revolving Credit Facility
(collectively, the “Euro Obligations”) will be unconditionally guaranteed on a
senior basis by each US Loan Party and each of the US Borrower’s wholly-owned
restricted subsidiaries that are Foreign Subsidiaries (as defined below)
(collectively, the “Euro Guarantors”; and the Euro Guarantors, together with the
US Guarantors, collectively, the “Guarantors”; and the Euro Guarantors, together
with the Euro Borrower, collectively, the “Euro Loan Parties”; and the Euro Loan
Parties, together with the US Loan Parties, the “Loan Parties”), subject to
customary exceptions to be agreed (including, without limitation, no guarantee
from (i) with respect to the US Obligations only, any CFC Holdco or Disregarded
Domestic Person (each as defined below) and any US Subsidiary that is a
subsidiary of a Foreign Subsidiary, (ii) any subsidiary whose provision of a
guarantee would (x) be prohibited by applicable law or regulation or any
contractual obligation existing on the Closing Date or at the time of
acquisition thereof after the Closing Date (so long as such prohibition is not
created in contemplation of such transaction) or that would require consent,
approval, license or authorization of a governmental authority (unless such
consent, approval, license or authorization has been received) or (y) otherwise
result in a material adverse tax consequence to either

 

Annex I-1

--------------------------------------------------------------------------------


 

 

 

Borrower, in each case, as reasonably determined by such Borrower,
(iii) Immaterial Subsidiaries (as defined below), (iv) unrestricted
subsidiaries, (v) captive insurance companies, (vi) not-for-profit subsidiaries,
(vii) special purpose entities, (viii) any subsidiary where the Borrower
Representative and the Administrative Agent reasonably determine that the costs
of obtaining a guarantee from such subsidiary are excessive in relation to the
value afforded thereby or (ix) other subsidiaries mutually agreed between the
Borrower Representative and the Administrative Agent.  For the avoidance of
doubt and notwithstanding anything to the contrary herein, subsidiaries which
are not “eligible contract participants” shall not guarantee swap obligations to
the extent not permitted by the Commodity Exchange Act, or any regulation
thereunder, by virtue of such subsidiary failing to constitute an “eligible
contract participant”.

 

For purposes of the Credit Documentation, (a) “US Subsidiary” means any direct
or indirect subsidiary of the US Borrower organized under the laws of the United
States, any state thereof or the District of Columbia, (b) “Foreign Subsidiary”
means any direct or indirect subsidiary of the US Borrower organized in a
jurisdiction outside of the United States, any state thereof or the District of
Columbia, (c) “Guarantor Coverage Test” means, as of the last day of the fiscal
quarter of the US Borrower most recently ended for which financial statements
have been (or were required to be) delivered pursuant to the Credit
Documentation, the Consolidated Total Assets (to be defined in a manner
consistent with the Documentation Principles) and Consolidated EBITDA (as
defined below) attributable to the Guarantors only is no less than 80% of
Consolidated Total Assets and Consolidated EBITDA, respectively, of the US
Borrower and its restricted subsidiaries (other than any restricted subsidiaries
located in an Excluded Jurisdiction), in each case as of such date for the test
period most recently ended, (d) “Immaterial Subsidiary” means (i) any Restricted
Subsidiary organized under the law of a Non-Material Jurisdiction and (ii) any
Restricted Subsidiary organized under the laws of a Material Jurisdiction, taken
together with all such Immaterial Subsidiaries organized under the laws of such
Material Jurisdiction as of the last day of the fiscal quarter of the US
Borrower most recently ended for which financial statements have been (or were
required to be) delivered pursuant to the Credit Documentation, did not have
assets with a value in excess of 1.0% of Consolidated Total Assets or contribute
in excess of 1.0% of Consolidated EBITDA, in each case as of such date for the
test period most recently ended; provided, that the Borrower Representative may
elect in its sole discretion to exclude as an Immaterial Subsidiary any
Restricted Subsidiary that would otherwise meet the definition thereof;
provided, further that a Material Subsidiary organized in any Post-Closing
Material Jurisdiction shall not be required to be a Guarantor if the US Borrower
has, as of such date for the test period most recently ended, complied with the
Guarantor Coverage Test, (e) “Material Jurisdiction” means (i) on the Closing
Date, the United States, the United Kingdom, Germany, Spain and the Netherlands
(the “Closing Date Material Jurisdictions”) and (ii) at any time after the
Closing Date, the Closing Date Material Jurisdictions and any other jurisdiction
where any Restricted Subsidiary organized under the laws of such jurisdiction,
taken together with all other Restricted Subsidiaries organized under the laws
of such jurisdiction

 

Annex I-2

--------------------------------------------------------------------------------


 

 

 

as of the last day of the fiscal quarter of the US Borrower most recently ended
for which financial statements have been (or were required to be) delivered
pursuant to the Credit Documentation, have assets with a value in excess of 5.0%
of Consolidated Total Assets or contribute in excess of 5.0% of Consolidated
EBITDA of the US Borrower and its restricted subsidiaries, in each case as of
such date for the test period most recently ended (the “Post-Closing Material
Jurisdiction”); provided that in no event shall The People’s Republic of China,
South Korea or Japan be deemed to be a “Material Jurisdiction” (each such
jurisdiction, an “Excluded Jurisdiction”), (f) “Non-Material Jurisdiction” means
any jurisdiction that is not a Material Jurisdiction and (g) “Material
Subsidiary” means any direct or indirect subsidiary of the US Borrower which is
not an Immaterial Subsidiary.

 

 

 

Administrative and Collateral Agent:

 

Barclays Bank PLC (“Barclays”) will act as sole and exclusive administrative and
collateral agent for the Lenders (the “Administrative Agent”).

 

 

 

Joint Lead Arrangers and Joint Bookrunning Managers:

 

Barclays, together with any Additional Arranger appointed pursuant to Section 1
of the Commitment Letter, will act as joint lead arrangers and joint bookrunning
managers for the Facilities (each, in such capacity, a “Lead Arranger” and
collectively, the “Lead Arrangers”).

 

 

 

Lenders:

 

Banks, financial institutions and institutional lenders selected by the Lead
Arrangers and reasonably acceptable to the Borrower Representative and, after
the initial funding of the Facilities, subject to the restrictions set forth in
the Assignments and Participations section below (the “Lenders”).

 

 

 

Facilities:

 

An aggregate principal amount of up to $850,000,000 will be available through
the following facilities (such facilities, the “Facilities”):

 

 

 

 

 

Term Facility: (i) a $375,000,000 (plus, at the election of the Borrower
Representative, an amount sufficient to fund original issue discount (“OID”) or
upfront fees required to be funded in connection with the “market flex”
provisions of the Facilities Fee Letter and not funded under the Revolving
Credit Facility) term loan B facility made available to the US Borrower, all of
which will be drawn on the Closing Date (the “US Term Facility”) and (ii) a term
loan B facility in a principal amount equal to the Euro equivalent of
$375,000,000 made available to the Euro Borrower, all of which will be drawn on
the Closing Date (the “Euro Term Facility” and together with the US Term
Facility, collectively, the “Term Facility”). For the avoidance of doubt, the
Euro equivalent shall be determined by the Administrative Agent on the earlier
of (x) the allocation of the commitments under the Term Facility in connection
with the syndication thereof and (y) the date on which the Borrower
Representative submits the borrowing request to the Administrative Agent in
connection with the initial funding of the Facilities.

 

 

 

 

 

Revolving Credit Facility: a $100,000,000 revolving credit facility (the
“Revolving Credit Facility” and the loans thereunder, the “Revolving Loans”),
available from time to time on or after the Closing Date until the fifth
anniversary of the Closing Date, which will be available to the US Borrower and
the Euro Borrower in Euros, U.S. dollars and/or such other

 

Annex I-3

--------------------------------------------------------------------------------


 

 

 

currencies as the Administrative Agent and each lender with a commitment under
the Revolving Credit Facility agrees. The Revolving Credit Facility shall
include a sublimit of $30,000,000 for the issuance of standby letters of credit
(each, a “Letter of Credit”) and a sublimit of $10,000,000 for swingline loans
(each, a “Swingline Loan”). Letters of Credit will be initially issued by
Barclays and each Additional Arranger on a pro rata basis (in such capacity, the
“Issuing Bank”), and each of the Lenders under the Revolving Credit Facility
will purchase an irrevocable and unconditional participation in each Letter of
Credit and each Swingline Loan.

 

 

 

Swingline Option:

 

Barclays, in its capacity as the swingline lender (in such capacity, the
“Swingline Lender”), will make Swingline Loans available to the US Borrower in
U.S. dollars on a same day basis. The US Borrower must repay each Swingline Loan
upon demand of the Swingline Lender (and in any event on the fifth anniversary
of the Closing Date).

 

 

 

Purpose:

 

The proceeds of the borrowings under the Term Facility on the Closing Date and
cash on of the balance sheet of the Borrowers and the Guarantors, shall be used
(i) to finance the Acquisition and the Refinancing and (ii) to pay fees and
expenses incurred in connection with the Transaction. The proceeds of the
Revolving Credit Facility may be used on the Closing Date to fund any additional
upfront fees or OID payable due to an imposition of “market flex” under the
Facilities Fee Letter (to the extent no funded by an increase to the US Term
Facility) and to backstop, cash collateralize or replace letters of credit
outstanding on the Closing Date. The proceeds of the Revolving Credit Facility
shall be used after the Closing Date to provide ongoing working capital and for
other general corporate purposes of the Borrowers and their subsidiaries.

 

 

 

Interest Rates:

 

The interest rates per annum applicable to the Facilities will be, at the option
of the Borrower Representative (i) LIBOR plus the Applicable Margin (as
hereinafter defined) or (ii) the Base Rate plus the Applicable Margin. The
Applicable Margin means (a) with respect to the Term Facility, (x) 4.75% per
annum, in the case of LIBOR advances, and (y) 3.75% per annum, in the case of
Base Rate advances, and (b) with respect to the Revolving Credit Facility,
(x) 4.25% per annum, in the case of LIBOR advances, and (y) 3.25% per annum, in
the case of Base Rate advances, in each case with two 25 basis point step-downs
if the Secured Net Leverage Ratios (as defined below) are less than 0.75x and
1.25x inside the Secured Net Leverage Ratio on the Closing Date, respectively.

 

 

 

 

 

Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate Revolving Loans.

 

 

 

 

 

The Borrower Representative may select interest periods of one, two, three or
six months (and, if agreed to by all relevant Lenders, twelve months) for LIBOR
advances. Interest shall be payable in cash at the end of the selected interest
period, but no less frequently than quarterly.

 

 

 

 

 

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that (x) LIBOR with respect to (i) the

 

Annex I-4

--------------------------------------------------------------------------------


 

 

 

Term Facility will be deemed to be not less than 1.00% per annum (the “LIBOR
Floor”) and (ii) the Revolving Credit Facility will be deemed to be not less
than 0.00% per annum and (y) the Base Rate will be deemed to be not less than
100 basis points higher than one-month LIBOR.

 

 

 

 

 

During the continuance of an event of default for non-payment of principal,
interest or any other amount, interest will accrue on such overdue principal,
interest or other amount at the Default Rate (as defined below). During the
continuance of a bankruptcy event of default, the principal amount of all
outstanding obligations will bear interest at the Default Rate. As used herein,
“Default Rate” means (i) on the principal of any loan at a rate of 2.00% in
excess of the rate otherwise applicable to such loan and (ii) on any other
overdue amount at a rate of 2.00% in excess of the non-default rate of interest
then applicable to Base Rate loans under the Term Facility.

 

 

 

Commitment Fee:

 

For the period commencing on the Closing Date through the last day of the first
fiscal quarter ending thereafter, a commitment fee of 0.50% per annum, with a
step down to 0.375% per annum for any fiscal quarterly period thereafter for
which the Secured Net Leverage Ratio as of the last day of the most recently
completed fiscal quarter is equal to or less than a Secured Net Leverage Ratio
that is 1.00x inside the Secured Net Leverage Ratio on the Closing Date, shall
be payable on the actual daily unused portions of the Revolving Credit Facility
during each such applicable period, such fee to be payable quarterly in arrears
and on the date of termination or expiration of the commitments under the
Revolving Credit Facility. Swingline Loans will not be considered utilization of
the Revolving Credit Facility for purposes of this calculation. No commitment
fee shall be paid to any defaulting lender.

 

 

 

Calculation of Interest and Fees:

 

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

 

 

Cost and Yield Protection:

 

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes, except as required by
applicable law (with appropriate gross-up for withholding taxes, subject to
customary exceptions); provided that for all purposes of the Credit
Documentation, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines and directives promulgated thereunder and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall be deemed introduced or
adopted after the Closing Date.

 

 

 

 

Letter of Credit Fees:

 

Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the

 

Annex I-5

--------------------------------------------------------------------------------


 

 

 

Lenders under the Revolving Credit Facility. In addition, a fronting fee equal
to 12.5 basis points per annum will be payable to the Issuing Bank for its own
account, as well as reasonable customary issuance and documentary fees. Both the
Letter of Credit fees and the fronting fees will be calculated on the amount
available to be drawn under each outstanding Letter of Credit.

 

 

 

Maturity:

 

Term Facility: 7 years after the Closing Date.

 

 

 

 

 

Revolving Credit Facility: 5 years after the Closing Date.

 

 

 

Amendment and Extension:

 

The Credit Documentation shall provide the right of individual Lenders to agree
in their sole discretion to extend the maturity of their loans and commitments
under the Facilities upon the request of the Borrower Representative and without
the consent of any other Lender (and as further described under “Waivers and
Amendments” below).

 

 

 

Incremental Facilities:

 

The Credit Documentation will permit the Borrower Representative to add one or
more incremental term loan facilities to the Facilities (each, an “Incremental
Term Facility”) and/or increase commitments under the Revolving Credit Facility
(any such increase, an “Incremental Revolving Facility”; the Incremental Term
Facilities and the Incremental Revolving Facilities are collectively referred to
as “Incremental Facilities”) in an aggregate amount of up to (a) $150,000,000
plus (b) an additional amount such that, in the case of this clause (b) only,
after giving pro forma effect thereto (including use of proceeds), the Senior
Secured Net Leverage Ratio (as defined below) does not exceed 2.75:1.00 (and,
for purposes of the test in this clause (b) to include all such Incremental
Facilities, assuming they were fully drawn, and whether or not secured and
whether secured on a first-lien or junior basis (without netting the proceeds
thereof), but excluding any substantially simultaneous debt incurrence pursuant
to clause (a)) (it being understood that loans may be incurred under both
clauses (a) and (b) above, and proceeds from any such incurrence under both
clauses (a) and (b) above may be utilized in a single transaction by first
calculating the incurrence under clause (b) above and then calculating the
incurrence under clause (a) above and, for the avoidance of doubt, any such
incurrence under clause (a) shall not be given pro forma effect for purposes of
determining Senior Secured Net Leverage Ratio for purposes of effectuating the
incurrence under clause (b) in such single transaction); provided that (i) no
Lender will be required to participate in any such Incremental Facility,
(ii) (x) no event of default (or, in the case of an Incremental Facility the
proceeds of which will be used to finance a Permitted Acquisition (as defined
below), no payment or bankruptcy event of default) exists or would exist after
giving effect thereto and (y) the representations and warranties in the Credit
Documentation shall be true and correct in all material respects (except to the
extent already qualified by materiality or material adverse effect) (provided
that any bring-down of representations and warranties shall be limited in the
case of any Permitted Acquisition to customary “specified representations” and
“acquisition agreement representations”), (iii) the maturity date of any such
Incremental Term Facility shall be no earlier than the maturity date for the
Term Facility, (iv) the weighted average life to maturity of any Incremental
Term Facility shall be no shorter than the weighted average life

 

Annex I-6

--------------------------------------------------------------------------------


 

 

 

to maturity of the Term Facility, (v) the interest margins for the Incremental
Term Facility shall be determined by the Borrower Representative and the lenders
of the Incremental Term Facility; provided that in the event that the interest
margins for any Incremental Term Facility incurred less than 18 months after the
Closing Date are greater than the Applicable Margin for the Term Facility by
more than 50 basis points, then the Applicable Margin for the Term Facility
shall be increased to the extent necessary so that the interest margins for the
Incremental Term Facility are not more than 50 basis points higher than the
Applicable Margin for the Term Facility; provided, further, that in determining
the interest margins applicable to the Term Facility and the Applicable Margins
for the Incremental Term Facility, (x) OID or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the applicable Borrower for
the account of the Lenders of the Term Facility or the Incremental Term Facility
in the primary syndication thereof shall be included (with OID being equated to
interest based on the shorter of (i) the weighted average life to maturity of
such loans and (ii) an assumed four-year life to maturity), (y) customary
arrangement, structuring, underwriting, amendment or commitment fees payable
solely to the Lead Arrangers (or their respective affiliates) in connection with
the Term Facility or to one or more arrangers (or their affiliates) of the
Incremental Term Facility shall be excluded, and (z) if the LIBOR or Base Rate
floor for the Incremental Term Facility is greater than the LIBOR or Base Rate
floor, respectively, for the existing Term Facility, the difference between such
floor for the Incremental Term Facility and the existing Term Facility shall be
equated to an increase in the Applicable Margin for purposes of this clause (v),
(vi) each Incremental Facility may be secured by either a pari passu or junior
lien on the Collateral (as hereinafter defined) securing the Facilities in each
case on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent, (vii) any Incremental Revolving Facility shall be on terms
and pursuant to documentation applicable to the Revolving Credit Facility and
any Incremental Term Facility shall be on terms and pursuant to documentation to
be determined by the Borrower Representative and the lenders providing such
Incremental Facility, provided that, to the extent such terms and documentation
are not consistent with the Term Facility (except to the extent permitted by
clause (iii), (iv) or (v) above), they shall be reasonably satisfactory to the
Administrative Agent and (viii) subject to clause (vii) above, any Incremental
Term Facility shall be on terms and pursuant to documentation to be agreed
between the Borrower Representative and the applicable lenders providing the
Incremental Term Facility; provided that to the extent such terms and
documentation are not consistent with the Term Facility or the Revolving Credit
Facility, as the case may be (except to the extent permitted above), such terms
may, at the option of the Borrower Representative, be incorporated into the
Credit Documentation to the extent all such terms are beneficial to all existing
Lenders without further amendment requirements, including, for the avoidance of
doubt, any increase in the Applicable Margin relating to the existing Term
Facility to bring such Applicable Margin in line with the Incremental Term
Facility to achieve fungibility with such existing Term Facility. The Borrower
Representative shall seek commitments in respect of any Incremental Facility
from existing Lenders or from additional banks, financial institutions and other
institutional lenders reasonably

 

Annex I-7

--------------------------------------------------------------------------------


 

 

 

acceptable to the Administrative Agent who will become Lenders in connection
therewith.

 

 

 

 

 

The Credit Documentation will permit the Borrower Representative to utilize
availability under the Incremental Term Facilities to issue first or junior lien
secured notes or junior lien loans (any such notes or loans (including notes
issued through a private placement), “Incremental Equivalent Debt”), with the
amount of such secured notes or loans reducing the aggregate principal amount
available for the Incremental Term Facilities, subject to customary terms and
conditions to be agreed; provided that, to the extent any Incremental Equivalent
Debt is junior lien indebtedness, such indebtedness shall be permitted to be
incurred as Incremental Equivalent Debt to the extent that after giving pro
forma effect thereto (include use of proceeds) the Total Gross Leverage Ratio
(as defined below) does not exceed 4.50:1.00 regardless of the Senior Secured
Net Leverage Ratio then in effect.

 

 

 

Refinancing Facilities:

 

The Credit Documentation will permit the Borrower Representative to refinance
loans under the Term Facility or commitments under the Revolving Credit Facility
or loans or commitments under any Incremental Facility (each, “Refinanced Debt”)
from time to time, in whole or part, with (x) one or more new term facilities
(each, a “Refinancing Term Facility”) or new revolving credit facilities (each,
a “Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities are collectively referred to herein as
“Refinancing Facilities”), respectively, under the Credit Documentation with the
consent of the Borrower Representative and the institutions providing such
Refinancing Facility or (y) other than with respect to a refinancing of the
Revolving Credit Facility, one or more series of unsecured notes or loans, notes
secured by the Collateral on a pari passu basis with the Facilities or notes or
loans secured by the Collateral on a subordinated basis to the Facilities, which
will be subject to customary intercreditor terms reasonably acceptable to the
Administrative Agent and the Borrower Representative (any such notes or loans,
“Refinancing Notes” and together with the Refinancing Facilities, the
“Refinancing Indebtedness”); provided that (i) any Refinancing Term Facility or
Refinancing Notes consisting of term loans do not mature prior to the maturity
date of, or have a shorter weighted average life than, the applicable Refinanced
Debt consisting of term loans, (ii) any Refinancing Notes consisting of notes do
not mature prior to the maturity date of the applicable Refinanced Debt or have
any scheduled amortization, (iii) the commitments under any Refinancing
Revolving Facility do not terminate prior to the termination date of the
revolving commitments under the applicable Refinanced Debt, (iv) there shall be
no issuers, borrowers or guarantors in respect of any Refinancing Indebtedness
that are not a Borrower or a Guarantor, (v) any Refinancing Notes shall not
contain any mandatory prepayment provisions (other than related to customary
asset sale and change of control offers or events of default) that could result
in prepayments of such Refinancing Notes prior to the maturity date of the
applicable Refinanced Debt, (vi) the other terms and conditions of such
Refinancing Indebtedness (excluding pricing, interest rate margins, rate floors,
discounts, fees and prepayment or redemption provisions) shall either, at the
option of the Borrower Representative, (x) with respect to Refinancing

 

Annex I-8

--------------------------------------------------------------------------------


 

 

 

Notes only, reflect market terms and conditions (taken as a whole) at the time
of incurrence or issuance (as determined by the Borrower Representative) or
(y) not be materially more favorable (when taken as a whole) to the lenders or
investors providing such Refinancing Indebtedness than the terms of the
applicable Refinanced Debt unless (1) the holders of the Refinanced Debt being
replaced also receive the benefit of such terms or (2) any such provisions apply
only after the maturity date of the Refinanced Debt and (vii) the proceeds of
such Refinancing Facility or Refinancing Notes (a) shall not be in an aggregate
principal amount greater than the aggregate principal amount of the applicable
Refinanced Debt plus any fees, premiums, OID and accrued interest associated
therewith, and costs and expenses related thereto and (b) shall be immediately
applied to permanently prepay (or, in the case of a Refinancing Revolving
Facility, replace) in whole or in part the applicable Refinanced Debt.

 

 

 

Documentation Principles:

 

The Credit Documentation:

 

(i)                                     will be negotiated in good faith within
a reasonable time period to be determined based on the expected Closing Date and
taking into account the timing of the syndication of the Facilities;

 

(ii)                                  be in such form that they do not impair
the availability of the Term Facility by the Closing Date if the Funds Certain
Provisions are satisfied;

 

(iii)                               will contain only those mandatory
prepayments, representations, warranties, conditions to borrowing, affirmative,
negative and financial covenants and events of defaults set forth herein, in
each case applicable to the Borrowers and their restricted subsidiaries; and

 

(iv)                              will contain other terms and provisions
substantially consistent with those contained in a documentation precedent (the
“Documentation Precedent”) to be mutually agreed (as adjusted pursuant to terms
of this section, the “Documentation Principles”), with such changes and
modifications thereto (A) that reflect the terms and provisions set forth in the
Commitment Letter, this Summary of Terms and Conditions and the “market flex”
provisions of the Facilities Fee Letter, (B) that reflect changes in law or
accounting standards and requirements of local law or to cure mistakes or
defects, (C) that are reasonably agreed to by the Borrower Representative and
the Lead Arrangers, (D) that are reasonably necessary to take into account the
operational requirements and strategic requirements of the Borrowers and their
restricted subsidiaries (after giving effect to the Transaction) in light of
their size, industries, businesses and business practices, geographic location
and operations, proposed business plan and financial model, (E) the jurisdiction
of organization of the Borrowers and their restricted subsidiaries and (F) that
reflect the customary operational and agency

 

Annex I-9

--------------------------------------------------------------------------------


 

 

 

provisions of the Administrative Agent.

 

For the avoidance of doubt, the Credit Documentation shall include customary EU
bail-in provisions.

 

 

 

Scheduled Amortization:

 

Term Facility: Subject to quarterly amortization of principal equal to 0.25% per
quarter of the original aggregate principal amount of the Term Facility, with
the balance payable at final maturity of the Term Facility.

 

 

 

 

 

Revolving Credit Facility: None.

 

 

 

Mandatory Prepayments:

 

In addition to the amortization set forth above and the next paragraph,
mandatory prepayments shall be required:

 

(i)             in an amount equal to 100% of the net cash proceeds of
non-ordinary course asset sales or other dispositions (including insurance and
condemnation proceeds) by the Borrowers or any of their restricted subsidiaries
(other than a disposition among the Borrowers and any of their restricted
subsidiaries), to the extent (A) such proceeds are not reinvested or committed
to be reinvested in assets useful in the business of the Borrowers or any of
their restricted subsidiaries within 12 months of receipt (provided that if so
committed, such reinvestment shall in any case occur within 180 days following
such twelve-month period) of the date of such disposition and (B) the aggregate
amount of such proceeds that are not reinvested in accordance with clause
(A) hereof exceeds $10,000,000 in any single transaction or related series of
transactions;

 

(ii)          in an amount equal to 100% of net cash proceeds from the issuance
or incurrence after the Closing Date of additional debt of any of the Borrowers
or any of their restricted subsidiaries (other than (x) the Incremental
Facilities and (y) any other debt permitted under the Credit Documentation other
than Refinancing Indebtedness); and

 

(iii)       in an amount equal to 50.0% of Excess Cash Flow (to be defined in a
manner consistent with the Documentation Principles) of the US Borrower and its
restricted subsidiaries, on a consolidated basis, with step downs to 25% and 0%
if the Total Net Leverage Ratio is less than 0.50x and 1.00x inside the Total
Net Leverage Ratio on the Closing Date, respectively, in each case of clauses
(i) - (iii), subject to the limitations set forth in the paragraph immediately
following, such amounts shall be applied to scheduled installments of principal
in the direct order of maturity.

 

Except as set forth in the following paragraph, prepayments of the Term Facility
shall be applied on a pro rata basis across the US Term Facility and the Euro
Term Facility.

 

All prepayments referred to immediately above are subject to there being no
material adverse tax consequences and to permissibility (i) under local law
(e.g., financial assistance, corporate benefit, restrictions on upstreaming of

 

Annex I-10

--------------------------------------------------------------------------------


 

 

 

cash intra-group and the fiduciary and statutory duties of directors or the
relevant subsidiaries) and (ii) material constituent document restrictions and
other material agreements (so long as any such prohibition is not created in
contemplation of such prepayment), it being understood and agreed that if the
payment of only one tranche of the Term Facility would trigger a material
adverse tax consequence or be subject to a local law restriction then such
payment shall be applied to the other tranche of the Term Facility on a non-pro
rata basis.  The non-application of any prepayment amounts as a consequence of
the foregoing provisions will not, for the avoidance of doubt, constitute a
default or event of default, and such amounts shall be available to the
Borrowers and their restricted subsidiaries, subject to terms and conditions
substantially consistent with the Documentation Principles.

 

Any Lender may elect not to accept its pro rata portion of any mandatory
prepayment as otherwise required by clauses (i), (ii) and (iii) immediately
above (except with respect to the proceeds of Refinancing Facilities and
Refinancing Notes) (each a “Declining Lender”). Any prepayment amount declined
by a Declining Lender (“Declined Proceeds”) may be retained by the Borrowers and
may be used by the Borrowers in any manner not prohibited by the Credit
Documentation and any such retained amounts will not thereafter be counted as
excess cash flow or net cash proceeds in any subsequent measurement period.

 

 

 

Optional Prepayments and Commitment Reductions:

 

The Facilities may be prepaid at any time in whole or in part without premium or
penalty, upon written notice, at the option of the Borrower Representative,
together with accrued and unpaid interest thereon, to the date of prepayment,
except (x) that any prepayment of LIBOR advances other than at the end of the
applicable interest periods therefor shall be made with reimbursement for any
funding losses and redeployment costs of the Lenders resulting therefrom and
(y) as set forth in “Repayment Premium” below. Each optional prepayment of the
Term Facility shall be applied as directed by the Borrower Representative. The
unutilized portion of any commitment under the Revolving Credit Facilities may
be reduced permanently or terminated by the Borrower Representative at any time
without penalty.

 

 

 

Repayment Premium:

 

In the event that all or any portion of the Term Facility is (i) repaid,
prepaid, refinanced or replaced or (ii) repriced or effectively refinanced
through any waiver, consent or amendment (in each case, in connection with any
waiver, consent or amendment to the Term Facility directed at, or the result of
which would be, the lowering of the effective interest cost or the weighted
average yield of the Term Facility or the incurrence of any term facility having
an effective interest cost or weighted average yield that is less than the
effective interest cost or weighted average yield of the Term Facility (or
portion thereof) so repaid, prepaid, refinanced, replaced or repriced (other
than a refinancing of the Term Facility in connection with any transaction that
would, if consummated, constitute a change of control) (a “Repricing
Transaction”)) occurring on or prior to the date that is six months after the
Closing Date, such repayment, prepayment, refinancing, replacement or repricing
will be made at 101.0% of the principal amount so repaid, prepaid, refinanced,
replaced or repriced (it being understood and agreed that the US Borrower shall
be responsible for the repayment premium of 1.0%). If all or

 

Annex I-11

--------------------------------------------------------------------------------


 

 

 

any portion of the Term Facility held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to a “yank-a-bank” or similar provision in the
Credit Documentation as a result of, or in connection with, such Lender not
agreeing or otherwise consenting to any waiver, consent or amendment referred to
in clause (ii) above (or otherwise in connection with a Repricing Transaction),
such repayment, prepayment, refinancing or replacement will be made at 101.0% of
the principal amount so repaid, prepaid, refinanced or replaced (it being
understood and agreed that the US Borrower shall be responsible for the
repayment premium of 1.0%). Notwithstanding the foregoing, no prepayment premium
shall apply in the case of any repayment, prepayment, refinancing, replacement
or amendment if in connection with a change of control or any acquisition or
transaction not otherwise permitted under the Credit Documentation.

 

 

 

Security:

 

Subject to the Funds Certain Provisions and the provisions of the immediately
following paragraphs (the provisions set forth in the immediately following
paragraphs, collectively, the “Security Principles”), the obligations of each US
Loan Party and each Euro Loan Party shall be secured by valid and perfected
first priority (subject to certain exceptions to be set forth in the Credit
Documentation) liens on and security interests in all of the following
(collectively, the “Collateral”):

 

 

 

 

 

(a)                                 (i) with respect to the US Obligations, a
pledge of the capital stock of the Material Subsidiaries directly held by each
US Loan Party but limited in the case of (A) capital stock of each Foreign
Subsidiary that is a Material Subsidiary, (B) any direct or indirect subsidiary
substantially all the assets of which consist of the capital stock and, if
applicable, indebtedness of one or more CFCs (as defined below) and/or one or
more CFC Holdcos (such entity, a “CFC Holdco”) and (C) Disregarded Domestic
Persons (as defined below), to 65% of the voting capital stock and 100% of the
non-voting capital stock of any such first tier Foreign Subsidiary, CFC, CFC
Holdco or Disregarded Domestic Person, as applicable, and excluding the capital
stock of Constellation Int’l Trading C.V. and Constellation Int’l Investment
C.V., provided, however, that, as determined by the Administrative Agent, in
lieu of a pledge of the stock of a domestic CFC Holdco or Disregarded Domestic
Person, the Collateral shall include a pledge of the capital stock of each
direct Subsidiary of the CFC Holdco or Disregarded Domestic Person subject to
the limitations of (A), (B) and (C), and (ii) with respect to the Euro
Obligations, a pledge of the capital stock of each restricted subsidiary
(including, in the case of companies organized as a limited partnership
(Kommanditgesellschaft), a pledge of the capital stock of the respective general
partner) organized in a Material Jurisdiction directly held by each US Loan
Party and each Euro Loan Party but limited in the case of any Foreign
Subsidiary, CFC, CFC Holdco or Disregarded Domestic Person directly held by a US
Loan Party, to 65% of the voting capital stock and 100% of the non-voting
capital stock of any such Foreign Subsidiary, CFC, CFC Holdco or Disregarded
Domestic Person, as applicable, it being understood and agreed that the
Collateral with respect to the Euro Obligations shall,

 

Annex I-12

--------------------------------------------------------------------------------


 

 

 

in any event, include a pledge of 100% of the capital stock of the Euro Borrower
and each Euro Guarantor, excluding the U.S. Borrower; Constellation
Investments, Inc. (65%); Constellation Int’l Finance C.V. (65%); Constellation
Int’l Trading C.V. (66% held by Constellation Int’l Finance C.V.); Constellation
Int’l, LLC (65%); Constellation Canada, Inc. (65%); Constellation (Thailand)
Co., Ltd. (65%); Constellation Finland Oy (65%); Constellation Asia, Inc. (65%);
Constellation Int’l Investment C.V. (99.9% held by Constellation Int’l Trading
C.V.); Rembrandt Oy (65%); Rembrandt Technologies Europe S.L. (65%); Rembrandt
Canada Ltd. (65%); Rembrandt Europe NV (65%); provided that following
implementation of a post-Acquisition restructuring, the foregoing exclusions
from a 100% pledge of capital stock shall not apply to any Foreign Subsidiary
that is 100% owned by one or more Foreign Subsidiaries that are corporations for
US federal income tax purposes (ignoring any Domestic Subsidiaries that are
disregarded for US federal income tax purposes and owned by a Foreign
Subsidiary);

 

(b)                                 all present and future debt owed to a
Borrower or any Guarantor (other than debt owed to a US Loan Party by a CFC
Holdco, a Disregarded Domestic Person, any Foreign Subsidiary and any US
Subsidiary that is a subsidiary of a Foreign Subsidiary);

 

(c)                                  all of the present and future property and
assets, real and personal, of each Borrower and each Guarantor, including, but
not limited to, machinery and equipment, inventory and other goods, accounts
receivable, material fee-owned real estate, fixtures, bank accounts (subject to
certain customary exceptions), general intangibles, financial assets, investment
property, license rights, patents, trademarks, trade names, copyrights, other
intellectual property and other general intangibles, chattel paper, insurance
proceeds, contract rights, hedge agreements, documents, instruments,
indemnification rights, tax refunds and cash; and

 

(d)                                 all proceeds and products of the property
and assets described in clauses (a), (b) and (c) above.

 

 

 

 

 

For the avoidance of doubt, the pledge of a portion of an entity’s capital stock
with respect to both the US Obligations and the Euro Obligations shall be deemed
to refer to the same capital stock. The parties will cooperate in good faith in
a manner consistent with the Security Principles (taking into account any
applicable tax laws) with respect to any pledges of capital stock. The
Collateral shall ratably secure the relevant party’s obligations in respect of
the Facilities, any interest protection or other hedging arrangements with a
Lender or an affiliate of a Lender and treasury management agreements with a
Lender or an affiliate of a Lender.

 

 

 

 

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation reasonably satisfactory to the
Borrower Representative and the Administrative Agent, and none of the

 

Annex I-13

--------------------------------------------------------------------------------


 

 

 

Collateral shall be subject to any other pledges, security interests or
mortgages, subject to exceptions to be agreed upon. Assets will be excluded from
the Collateral in circumstances to be agreed and in circumstances where the
Administrative Agent reasonably determined in consultation with the Borrower
Representative that the cost of obtaining a security interest in such assets is
excessive in relation to the value afforded thereby. In addition, the
Administrative Agent shall not have any right to require any US Loan Party to
take any steps to perfect by control any security interest noted herein in
deposit, securities or commodities accounts.

 

Notwithstanding anything to the contrary in the Commitment Letter or any Annex
thereto, the Collateral shall exclude the following:

 

(i)                                     (x) motor vehicles and other assets
subject to certificates of title, (y) letter of credit rights and (z) commercial
tort claims with a value of less than an amount to be agreed;

 

(ii)                                  pledges and security interests (including
in respect of interests in partnerships, joint ventures and other non-wholly
owned entities) to the extent prohibited by law, rule, regulation or prohibited
by agreements containing anti-assignment clauses not overridden by the Uniform
Commercial Code or other applicable law (such as the German Commercial Code
(Handelsgesetzbuch)) other than proceeds and receivables thereof;

 

(iii)                               all fee owned real property with a fair
market value of less than $5,000,000 and all leasehold interests;

 

(iv)                              intent to use trademark or service mark
applications;

 

(v)                                 equity interests in any person other than
wholly owned subsidiaries to the extent not permitted by the terms of such
subsidiary’s organizational or joint venture documents;

 

(vi)                              any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangements, in each case, to the extent permitted under the Credit
Documentation to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement, purchase money, capital
lease or a similar arrangement or create a right of termination in favor of any
other party thereto (other than any Loan Party) or otherwise give rise to any
consent rights of any such other party or result in a default, in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under applicable
law notwithstanding such prohibition;

 

(vii)                           those assets as to which the Borrower
Representative and the Administrative Agent reasonably determine results in a
material

 

Annex I-14

--------------------------------------------------------------------------------


 

 

 

adverse tax consequence to the Borrower as reasonably determined by the
Borrower;

 

 

 

 

 

(viii)                        with respect to the US Obligations, any assets
owned by a CFC Holdco, Disregarded Domestic Person, CFC, Foreign Subsidiary or
US Subsidiary that is owned by a Foreign Subsidiary;

 

(ix)                              any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses franchises, charters or authorizations are prohibited or
restricted thereby (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code or other applicable law)) other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition;

 

(x)                                 zero balance accounts, payroll accounts,
withholding and trust accounts, tax accounts, escrow or other fiduciary accounts
located in the United States and other accounts customarily excluded in the
other Material Jurisdictions;

 

(xi)                              margin stock;

 

(xii)                           other customary exclusions under applicable
local law or in applicable local jurisdictions;

 

(xiii)                        any intellectual property possessed by a US Loan
Party which cannot be perfected by the filing of a UCC-1 financing statement
and/or the filing of a short form intellectual property security agreement in
either the United States Copyright Office or the United States Patent and
Trademark Office;

 

(xiv)                       any assets located in Non-Material Jurisdictions;
and

 

(xv)                          other exceptions to be agreed.

 

For purposes of the Credit Documentation, (a) “CFC” means a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code, as
amended and (b) “Disregarded Domestic Person” means any direct or indirect
domestic subsidiary of the US Borrower that (i) is a disregarded entity or
partnership for U.S. federal income tax purposes and (ii) has one or more
directly owned (or owned through another Disregarded Domestic Person) Foreign
Subsidiaries that are CFCs.

 

 

 

Conditions Precedent to Closing:

 

Limited to those conditions specified in (a) paragraph 5 of the Commitment
Letter and (b) Annex II to the Commitment Letter.

 

 

 

Conditions Precedent to Each Borrowing Under

 

Each borrowing or issuance or renewal of a Letter of Credit under the Facilities
following the Closing Date will be subject to satisfaction of the

 

Annex I-15

--------------------------------------------------------------------------------


 

the Facilities following the Closing Date:

 

following conditions precedent: (i) delivery of prior written notice of
borrowing, (ii) all of the representations and warranties in the Credit
Documentation shall be true and correct in all material respects as of the date
of such extension of credit (except to the extent already qualified by
materiality or material adverse effect and except to the extent such
representation and warranty specifically relates to an earlier date) and
(iii) no default or event of default under the Credit Documentation shall have
occurred and be continuing or would result from such extension of credit.

 

 

 

Representations and Warranties:

 

Only the following representations and warranties shall apply (to be applicable
to the Borrowers and their restricted subsidiaries), subject to customary and
other exceptions and qualifications to be agreed consistent with the
Documentation Principles: (i) existence, qualification and power;
(ii) authorization, and non-contravention; (iii) government authorization and
other consents; (iv) binding effect; (v) accuracy of financial statements in all
material respects; (vi) no material adverse effect; (vii) litigation; (viii) no
default; (ix) ownership of properties and liens; (x) environmental compliance;
(xi) insurance; (xii) taxes; (xiii) ERISA compliance; (xiv) subsidiaries;
(xv) Federal Reserve margin regulations and Investment Company Act;
(xvi) disclosure; (xvii) compliance with laws (including OFAC, FCPA, U.S.A.
PATRIOT Act and other anti-terrorism laws); (xviii) priority and perfection of
security interests in Collateral (subject to permitted liens and other
exceptions to be agreed); (xix) closing date solvency (defined in a manner
consistent with (i) the Solvency Certificate (as defined in Annex II hereto) and
(ii) the German insolvency law based on sections 17 through 19 of the German
Insolvency Code, respectively); (xx) equity interests and ownership;
(xxi) intellectual property (xxii) use of proceeds; (xxiii) business locations,
taxpayer identification number; and (xxiv) COMI.

 

 

 

Covenants:

 

Only the following covenants shall apply (to be applicable to the Borrowers and
their restricted subsidiaries), subject to customary and other exceptions,
qualifications, thresholds and baskets to be agreed consistent with the
Documentation Principles:

 

 

 

 

 

(a)                                 Affirmative Covenants: (i) delivery of
annual consolidated financial statements within the later of 90 days after the
end of each fiscal year and 5 days after the date on which such financial
statements are required to be filed under the rules and regulations of the SEC
(after giving effect to any permitted extensions), delivery of quarterly
consolidated financial statements within the later of 45 days after the end of
each of the first three fiscal quarters of each fiscal year and 5 days after the
date on which such financial statements are required to be filed under the
rules and regulations of the SEC (after giving effect to any permitted
extensions); (ii) at the time of delivery of the financial statements referenced
in clause (i) above, compliance certificates; other reasonably requested
information regarding the operations, business affairs and financial condition
of the Borrowers and their restricted subsidiaries or compliance with the terms
of the Credit Documentation; (iii) delivery of notification of default and
material litigation; (iv) payment of obligations; (v) preservation of existence
(subject to merger, acquisition, consolidation,

 

Annex I-16

--------------------------------------------------------------------------------


 

 

 

amalgamation, dissolution and disposition not prohibited by the Credit
Documentation); (vi) maintenance of properties (subject to casualty,
condemnation and normal wear and tear and dispositions not prohibited by the
Credit Documentation); (vii) maintenance of customary insurance (with ability to
self-insure for healthcare matters); (viii) compliance with laws and material
obligations; ERISA compliance; (ix) maintenance of books and records; (x) right
of the Administrative Agent to inspect property, books and records (limited to
once per year, unless an event of default has occurred and is continuing);
(xi) use of proceeds; (xii) joinder of subsidiaries as guarantors (subject to
the limitations set forth under the caption “Guarantors”); (xiii) pledge of
capital stock and other property (subject to the limitations set forth under the
caption “Security”); (xiv) further assurances in respect of collateral matters;
(xv) commercially reasonable efforts to maintain ratings (but not a specific
rating); (xvi) environmental compliance; (xvii) COMI; (xviii) use of proceeds;
and (xiv) entering into and maintain domination and/or profit and loss sharing
agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) with the (i) Euro
Borrower by subsidiaries of the Euro Borrower that are German subsidiaries or
(ii) direct holding companies of such German subsidiaries.

 

(b)                                 Negative Covenants: Restrictions on:

 

(i)                                     liens (it being agreed that the negative
covenant on liens will permit (A) liens securing the Facilities and any
Incremental Facilities, (B) liens securing Refinancing Debt, Incremental
Equivalent Debt, in each case, subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent, and debt incurred pursuant to clauses
(iii)(B), (E) and (F) below,  (C) liens on assets of a restricted subsidiary
which is not a Loan Party, (D) a general lien basket in an amount equal to the
greater of (i) $50,000,000 and (ii) a Corresponding Percentage of Consolidated
Total Assets (as defined below), (E) liens on assets existing at the time such
assets were acquired to the extent, in the case of this clause (E), such liens
do not extend to assets other than the assets so acquired and such liens were
not effected in contemplation of such acquisition, (F) liens existing on the
Closing Date, (G) liens on the US Borrower’s Santa Clara, California facility
securing debt incurred pursuant to clause (iii)(I) below; provided that the US
Borrower receives net proceeds of such financing in an amount equal to at least
40% of the fair market value of such property and all such net proceeds are used
to prepay the Term Facility and (H) permitted refinancing liens of any liens
that were permitted when incurred;

 

(ii)                                  investments (it being agreed that the
negative covenant on investments will permit (A) investments under the Available

 

Annex I-17

--------------------------------------------------------------------------------


 

 

 

Amount Basket (as defined below) (subject to the restrictions set forth
therein), (B) additional investments, so long as (x) no event of default shall
have occurred and be continuing or would result therefrom and (y) on a pro forma
basis, the Total Net Leverage Ratio shall be equal to or less than 2.50:1.00,
(C) Permitted Acquisitions (as defined below), (D) intercompany investments;
provided that (x) in the case of such investments by US Loan Parties in foreign
Loan Parties, such investments do not exceed $200,000,000 at any time (excluding
any such investments in a “Foreign Loan Party” (defined herein as a Euro Loan
Party other than a US Loan Party) to the extent the proceeds of such investment
are invested by such Foreign Loan Party in a non-Loan Party), and (y) in the
case of such investments by Loan Parties in non-Loan Parties, such investments
do not exceed $100,000,000 at any time, (E) intercompany investments in
unrestricted subsidiaries and joint ventures in an amount equal to the greater
of (i) $30,000,000 and (ii) a Corresponding Percentage of Consolidated Total
Assets, (F) re-organizations and other activities related to tax planning and
re-organization set forth in a schedule to the Credit Documentation to be
agreed, so long as, after giving effect thereto, the Borrower remains in
compliance with the Guarantor Coverage Test, (G) the Transaction,
(H) investments existing on the Closing Date, (I) a general investment basket in
an amount equal to the greater of (i) $50,000,000 and (ii) a Corresponding
Percentage of Consolidated Total Assets, (J) investments of a restricted
subsidiary acquired after the Closing Date or of an entity merged into a
Borrower or a restricted subsidiary after the Closing Date to the extent such
investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation, (K) investments
by any US Loan Party in any other US Loan Party, by any Euro Loan Party in any
other Euro Loan Party and by any Euro Loan Party in any US Loan Party and
(L) investments by any non-Loan Party in any other non-Loan Party or in any Loan
Party;

 

(iii)                               indebtedness (including cash management
obligations and hedging transactions) (it being agreed that the negative
covenant on indebtedness will permit (A) the Facilities, Incremental Facilities,
Refinancing Debt and Incremental Equivalent Debt, (B) additional unsecured debt
of Loan Parties and additional unsecured or secured debt of non-Loan Parties, in
each case, in an unlimited amount so long as the pro forma Total Gross Leverage
Ratio does not exceed 4.50:1.00 and no event of default shall have occurred and
be continuing or would result therefrom; provided that such

 

Annex I-18

--------------------------------------------------------------------------------


 

 

 

debt shall not mature prior to date that is 180 days after the maturity date of,
or have a shorter weighted average life than, the Term Facility, in each case in
effect at the time the indebtedness was incurred, (C) indebtedness existing on
the Closing Date and any permitted refinancing thereof, subject to certain
conditions to be agreed, (D) intercompany indebtedness (subject to the
limitations set forth in the investments covenant), (E) indebtedness of
restricted subsidiaries which are not Loan Parties in an amount equal to the
greater of (i) $50,000,000 and (ii) a Corresponding Percentage of Consolidated
Total Assets, (F) a capital lease and purchase money debt basket in an amount
equal to the greater of (i) $50,000,000 and (ii) a Corresponding Percentage of
Consolidated Total Assets, (G) a general unsecured debt basket in an amount
equal to the greater of (i) $75,000,000 and (ii) a Corresponding Percentage of
Consolidated Total Assets, (H) any interest rate hedges consistent with those
permitted by the Borrower’s foreign exchange risks policy delivered to the Lead
Arrangers prior to the date of the Commitment Letter and any amendments thereto
reasonably acceptable to the Administrative Agent), (I) the mortgage financing
of the Borrower’s Santa Clara, California facility, so long as the proceeds of
such indebtedness are used to prepay the Term Facility and (J) permitted
refinancing indebtedness; provided that notwithstanding the forgoing exceptions
the aggregate amount of all debt of non-Loan Parties incurred pursuant to
clauses (iii)(B), (E) and (G) above shall not exceed the greater of
(i) $75,000,000 and (ii) a Corresponding Percentage of Consolidated Total
Assets;

 

(iv)                              mergers and dissolutions (it being agreed that
the negative covenant on mergers and dissolutions will permit (A) Permitted
Acquisitions and other permitted investments (including any merger,
consolidation or amalgamation in order to effect such Permitted Acquisition or
other permitted investment), (B) intercompany mergers, consolidations and
amalgamations subject to certain limitations to be agreed, (C) dissolutions or
changes in form if the Borrower Representative determines in good faith that
such dissolution or change in form is in its best interests and is not
materially disadvantageous to the Lenders and (D) certain other transactions to
be mutually agreed);

 

(v)                                 dispositions of assets (it being agreed that
the negative covenant on dispositions of assets will permit (A) sales of assets
in the ordinary course of business and immaterial assets, (B) asset swaps,
(C) dispositions of non-Collateral assets, subject to certain limitations to be
agreed, (D) dispositions of non-core assets acquired in connection with a
Permitted Acquisition or other permitted investment,

 

Annex I-19

--------------------------------------------------------------------------------


 

 

 

(E) dispositions of obsolete, worn out, uneconomical, negligible or surplus
assets or assets no longer useful in the business, (F) intercompany transfers,
(G) dispositions of receivables and related assets in a factoring, receivables
or securitization facility, (H) dispositions of any other assets on an unlimited
basis  for fair market value (as determined by the Borrower Representative in
good faith) so long as (x) with respect to dispositions in excess of
$10,000,000, at least 75% of the consideration consists of cash or Cash
Equivalents (as defined below) (subject to customary and agreed upon exceptions
to the cash consideration requirement, including a basket in an amount to be
mutually agreed for non-cash consideration that may be designated as cash
consideration) and, if in excess of $10,000,000, is subject to the terms set
forth in the mandatory prepayment requirements (including the reinvestment
provisions) in the Credit Documentation, (I) sale and leaseback transactions,
(J) dispositions of cash or cash equivalents in the ordinary course of business,
(K) dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing, (L) dispositions or
abandonment of intellectual property of the Borrowers and their restricted
subsidiaries determined in good faith by the management of the Borrower
Representative to be no longer useful or necessary in the operation of the
business of the Borrowers and their restricted subsidiaries and (M) leases,
licenses, or subleases or sublicenses of any real or personal property in the
ordinary course of business;

 

(vi)                              dividends, stock repurchases and redemptions
of equity interests (“Restricted Payments”) (it being agreed that the negative
covenant on Restricted Payments will permit (A) Restricted Payments under the
Available Amount Basket (subject to the restrictions set forth therein), (B) a
basket for stock repurchases and redemptions in a dollar amount to be agreed,
(C) additional Restricted Payments, so long as (x) no event of default shall
have occurred and be continuing or would result therefrom and (y) on a pro forma
basis, the Total Net Leverage Ratio shall be equal to or less than 2.25:1.00),
(D) any Subsidiary of the Borrower Representative to pay dividends and make
distributions to the holders of its equity interests (including any securities
convertible into or exchangeable for equity interests and all warrants, options
or other rights to purchase, subscribe for or otherwise acquire the foregoing or
equity interests), (E) Restricted Payments in connection with the Transaction
and (F) other Restricted Payments in a dollar amount to mutually be agreed;

 

(vii)                           change in nature of business;

 

Annex I-20

--------------------------------------------------------------------------------


 

 

 

(viii)                        change in fiscal year;

 

(ix)                              transactions with affiliates;

 

(x)                                 use of proceeds;

 

(xi)                              prepaying, redeeming or repurchasing
subordinated or junior lien debt (“Restricted Debt Payments”) (it being agreed
that the Credit Documentation will allow (A) Restricted Debt Payments under the
Available Amount Basket (subject to the restrictions set forth therein),
(B) additional Restricted Debt Payments, so long as (x) no event of default
shall have occurred and be continuing or would result therefrom and (y) on a pro
forma basis, the Total Net Leverage Ratio shall be equal to or less than
2.50:1.00), (C) refinancings with permitted indebtedness, (D) payment of
(x) regularly scheduled interest and fees due and other non-principal payments
and (y) any mandatory prepayment of principal, interest and fees and principal
on the scheduled maturity date (subject, in each case, to an intercreditor
agreement or other applicable subordination agreement), (E) the conversion or
exchange of subordinated or junior lien debt to equity interests of the US
Borrower, (F) intercompany Restricted Debt Payments and (G) other Restricted
Debt Payments in an amount to be mutually agreed;

 

(xii)                           burdensome agreements (negative pledge clauses
that limit or restrict the Administrative Agent from taking or perfecting its
lien in the intended Collateral, subject to exceptions to be agreed, and
restrictions on dividends and distributions from subsidiaries of the Borrowers);
and

 

(xiii)                        amending or waiving (A) organizational documents
in a manner that would be materially adverse to the Lenders or (B) subordinated,
second lien or junior debt instruments to the extent prohibited by applicable
subordination or intercreditor terms, to permit a payment not otherwise
permitted hereunder or as would otherwise be materially adverse to the Lenders.

 

 

 

 

 

Among other things, the Credit Documentation will permit (a) acquisitions (each,
a “Permitted Acquisition”) subject to (i) no event of default under the
Facilities at the time of consummation of the Permitted Acquisition or resulting
therefrom or, if consummated using the proceeds of an Incremental Facility, at
the time of execution of the definitive agreement governing such Permitted
Acquisition if agreed by the Lenders providing such Incremental Facility,
(ii) the acquired entity and its subsidiaries becoming Guarantors to the extent
required under “Security” above, subject to a basket to be agreed to permit
acquisitions of non-Guarantors, (iii) the acquisition being approved by the
board of directors, or other governing body, of the target and (iv) the acquired
entity or assets being in the same, related, complimentary or

 

Annex I-21

--------------------------------------------------------------------------------


 

 

 

ancillary line of business as the Borrowers and their subsidiaries, (b) an
“Available Amount Basket”, which may be used for certain investments, Restricted
Payments and Restricted Debt Payments subject to limitations to be agreed
(including, without limitation, with respect to (x) Restricted Payments, on a
pro forma basis, the Total Net Leverage Ratio being equal to or less than
2.50:1.00 and (y) Restricted Debt Payments, on a pro forma basis, the Total Net
Leverage Ratio being equal to or less than 2.75:1.00) and be based on the
retained portion of Excess Cash Flow (which in no event shall be less than zero)
with an initial basket of $50,000,000 and (c) (x) reorganizations and other
activities related to tax planning and reorganization or otherwise to achieve
synergies, in each case, as set forth on a schedule to the Credit Documentation
(such schedule to be provided by Borrower and deemed acceptable so long as of
the date of the Credit Documentation, on a pro forma basis, after giving effect
to the actions contemplated thereby (and assuming all required Guarantors have
become Guarantors as of such date), the Guarantor Coverage Test would be met and
the security interests of the Lenders in the Collateral, taken as a whole, would
not be materially impaired), and (y) such other actions to achieve synergies in
connection with the Acquisition, provided after giving effect to such actions
the Guarantor Coverage Test would be met and the security interests of the
Lenders in the Collateral, taken as a whole, would not be materially impaired.

 

 

 

 

 

“Corresponding Percentage of Consolidated Total Assets” means, with respect to
any dollar basket, the amount of such dollar basket divided by the initial
consolidated total assets of the Borrowers and their restricted subsidiaries
giving effect to the Transaction, expressed as a percentage.

 

 

 

Financial Covenant:

 

Limited to the following (applicable each Borrower and its restricted
subsidiaries):

 

 

 

 

 

Term Facility:  None.

 

 

 

 

 

Revolving Facility:  Senior Secured Net Leverage Ratio to be set at a level to
be agreed (the “Financial Covenant”), commencing with the first full fiscal
quarter after the Closing Date to be tested on the last day of each fiscal
quarter.  The Financial Covenant shall be set with a cushion of 30% (rounded in
a manner to be mutually agreed) off Consolidated EBITDA set forth in the model
projections delivered to the Lead Arrangers prior to the date of the Commitment
Letter.

 

 

 

 

 

“Consolidated EBITDA” shall be defined in a manner consistent with the
Documentation Precedent; provided that the aggregate amount of all net cost
savings, operating expense reductions, other operating improvements and
acquisition synergies in good faith projected to be realized during such period
(collectively, the “Synergies”) shall not exceed 20% of Consolidated EBITDA.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Total Funded Secured Indebtedness as of such date, less (ii) all
unrestricted cash and Cash Equivalents (with “Cash Equivalents” being defined to
include investments permitted by the Borrower’s cash investment

 

Annex I-22

--------------------------------------------------------------------------------


 

 

 

policy delivered to the Lead Arrangers prior to the date of the Commitment
Letter and any amendments thereto reasonably acceptable to the Administrative
Agent) of the Borrowers and the Guarantors to (b) Consolidated EBITDA for the
most recently ended four-fiscal quarter period for which financial statements
are available.

 

 

 

 

 

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Total Funded Senior Secured Indebtedness as of such date, less
(ii) all unrestricted cash and Cash Equivalents of the Borrowers and the
Guarantors to (b) Consolidated EBITDA for the most recently ended four-fiscal
quarter period for which financial statements are available.

 

“Total Funded Indebtedness” means, if and to the extent the same would
constitute indebtedness or a liability in accordance with GAAP, the sum of
(without duplication) (i) the outstanding principal amount of funded
indebtedness for borrowed money, (ii) unreimbursed draws under letters of
credit, (iii) the outstanding principal amount of purchase money indebtedness
and (iv) the outstanding principal amount of capital leases of the Borrowers and
their restricted subsidiaries, subject to exceptions to be agreed.

 

“Total Funded Secured Indebtedness” means Total Funded Indebtedness as of such
date secured by a lien, subject to exceptions to be agreed.

 

“Total Funded Senior Secured Indebtedness” means Total Funded Indebtedness as of
such date secured by a lien (excluding any lien ranking junior to the liens
securing the Facilities), subject to exceptions to be agreed.

 

“Total Gross Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Funded Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently ended four-fiscal quarter period for which financial
statements are available.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a)(i) Total Funded Indebtedness as of such date, less (ii) all unrestricted
cash and Cash Equivalents of the Borrowers and the Guarantors to
(b) Consolidated EBITDA for the most recently ended four-fiscal quarter period
for which financial statements are available.

 

In the event that any additional OID or upfront fees are implemented pursuant to
the “market flex” provisions of the Facilities Fee Letter, any Secured Net
Leverage Ratio, Senior Secured Net Leverage Ratio, Total Gross Leverage Ratio or
Total Net Leverage Ratio tests set forth in the Term Sheet shall be adjusted as
mutually agreed to account for the additional interest expense or additional
indebtedness and maintain the agreed cushion taking into account such additional
interest expense or additional indebtedness.

 

 

 

Unrestricted Subsidiaries:

 

The Credit Documentation will contain provisions pursuant to which, subject to
customary limitations on investments, loans, advances to, and other investments
in, unrestricted subsidiaries, the Borrower Representative will be

 

Annex I-23

--------------------------------------------------------------------------------


 

 

 

permitted to designate any existing or subsequently acquired or organized
subsidiary as an “unrestricted subsidiary” and, in each case, subsequently
re-designate any such unrestricted subsidiary as a “restricted subsidiary” so
long as, after giving effect to any such designation or re-designation, (i) no
event of default shall have occurred and be continuing or would result from any
such designation and (ii) the Borrowers shall be in pro forma compliance with
the Financial Covenant. Unrestricted subsidiaries will not be subject to the
mandatory prepayment, representation and warranty, affirmative or negative
covenant or event of default provisions of the Credit Documentation, and the
cash held by, results of operations, indebtedness and interest expense of
unrestricted subsidiaries will not be taken into account for purposes of
determining any financial ratio or covenant contained in the Credit
Documentation. The designation of any subsidiary as an unrestricted subsidiary
after the Closing Date shall constitute an investment by the relevant Borrower
or its subsidiary (as applicable) at the date of designation in an amount equal
to the fair market value of the Borrower’s or its subsidiaries’ (as applicable)
investment therein.

 

 

 

Events of Default:

 

Only the following events of default shall apply (to be applicable to the
Borrowers and their restricted subsidiaries), with grace periods, baskets and
materiality to be agreed consistent with the Documentation Principles:
(i) nonpayment of principal; nonpayment of interest with a grace period of three
business days and nonpayment of fees or other amounts with a grace period of
five business days; (ii) any representation or warranty proving to have been
inaccurate in any material respect when made or confirmed; (iii) failure to
perform or observe covenants set forth in the Credit Documentation (subject, in
the case of certain affirmative covenants, to a grace period of 30 days);
(iv) cross-defaults to other indebtedness in an amount to be agreed;
(v) bankruptcy, insolvency defaults (with a 60 day grace period for involuntary
proceedings in case of US Loan Parties and customary grace periods in other
jurisdictions) and, in case of the Euro Loan Parties, is illiquid
(zahlungsunfähig) pursuant to section 17 of the German Insolvency Code, imminent
illiquid (drohend zahlungsunfähig) pursuant to Section 18 of German Insolvency
Code or over-indebted (überschuldet) pursuant to Section 19 of German Insolvency
Code; (vi) monetary judgment defaults to the extent not covered by indemnities
or insurance above an amount to be agreed; (vii) invalidity of guarantees or
other loan documents; (viii) change of control; and (ix) ERISA defaults.

 

Notwithstanding the foregoing and the provisions under “Waivers and Amendments”
below, (i) only Lenders holding at least a majority of the Revolving Loan
commitments and Revolving Loans shall have the ability to amend the Financial
Covenant, waive a breach of the Financial Covenant or accelerate the Revolving
Credit Facility and (ii) a breach of the Financial Covenant shall not constitute
an event of default with respect to the Term Facility or trigger a cross-default
under the Term Facility until the date on which the Revolving Loans (if any)
have been accelerated or the Revolving Loan commitments have been terminated, in
each case, by the Lenders in accordance with the terms of the Revolving Credit
Facility.

 

 

 

Assignments and

 

Each Lender will be permitted to make assignments (except to Disqualified

 

Annex I-24

--------------------------------------------------------------------------------


 

Participations:

 

Institutions) in minimum amounts to be agreed to other entities approved by
(x) the Administrative Agent (y), so long as no payment or bankruptcy event of
default has occurred and is continuing, the Borrower Representative, and
(z) with respect to commitments under the Revolving Credit Facility, the
Swingline Lender and the Issuing Bank, each such approval not to be unreasonably
withheld or delayed; provided, however, that (i) no approval of the Borrower
Representative shall be required in connection with assignments to other Lenders
or any of their affiliates, (ii) the Borrower Representative shall be deemed to
have given consent to an assignment if it shall have failed to respond to a
written notice thereof within ten business days and (iii) no approval of the
Administrative Agent shall be required in connection with assignments (x) under
the Term Facility to other Lenders or any of their affiliates or approved funds
or (y) under the Revolving Credit Facility to other Lenders under the Revolving
Credit Facility or any of their affiliates or approved funds. Each Lender will
also have the right, without consent of the Borrower Representative or the
Administrative Agent, to assign as security all or part of its rights under the
Credit Documentation to any Federal Reserve Bank.

 

 

 

 

 

Lenders will be permitted to sell participations (except to Disqualified
Institutions, if the list of Disqualified Institutions has been provided to all
Lenders) with voting rights (a) limited to matters in respect of (i) increases
in commitment amount of such participant, (ii) reductions of principal, interest
or fees payable to such participant, (iii) extension of scheduled maturities or
times for payment of amounts payable to such participant and (iv) releases of
all or substantially all of the Collateral or value of the guarantees and
(b) for clarification purposes, which shall not include the right to vote on
waivers of defaults or events of default and the sale of such participations
shall not require the approval of the Borrower Representative or the
Administrative Agent.

 

An assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Administrative Agent in its sole discretion.

 

 

 

 

 

Notwithstanding anything herein or in the Credit Documentation to the contrary,
(i) in the case that after the date of the Commitment Letter the Borrower
Representative supplements the list of Disqualified Institutions, such
supplement from the Borrower Representative may not retroactively disqualify any
person that previously acquired an assignment or participation in the Facilities
and (ii) the Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions.  Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of loans, or disclosure of confidential information, to, or the
restrictions on any exercise of rights or remedies of, any Disqualified
Institution.

 

Annex I-25

--------------------------------------------------------------------------------


 

 

 

Subject to the Documentation Principles, assignments of loans under the Term
Facility to the Borrowers or any of their subsidiaries shall be permitted
subject to satisfaction of conditions to be set forth in the Documentation
Precedent.

 

 

 

Waivers and Amendments:

 

Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding loans and commitments representing more
than 50% of the aggregate advances and commitments under the Facilities (the
“Required Lenders”), except that (a) the consent of each Lender directly and
adversely affected thereby will also be required with respect to, among other
things, (i) increases in commitment amount of such Lender (it being understood
that a waiver of any condition precedent or the waiver of any default or
mandatory prepayment shall not constitute an increase in any commitment of any
Lender), (ii) reductions of principal, interest, or fees payable to such Lender
(other than waivers of default interest, a default or an event of default or
mandatory prepayment); provided that any change in the definitions of any ratio
used in the calculation of any rate of interest or fees (or the component
definitions) shall not constitute a reduction in any rate of interest or fees,
(iii) extensions of scheduled maturities or times for payment of amounts payable
to such Lender (it being understood and agreed that the waiver of any mandatory
prepayment, default interest, default or event of default shall only require the
consent of the Required Lenders), (iv) releases of all or substantially all of
the Collateral or value of the guarantees (other than in connection with
permitted asset sales, dispositions, mergers, liquidations or dissolutions or as
otherwise permitted), (v) changes that impose any restriction on the ability of
such Lender to assign any of its rights or obligations, (vi) the definition of
Required Lenders, (vii) pro rata/sharing provisions and (viii) re-denominations
of currency and (b) tranche voting will be required for certain matters.

 

Notwithstanding the foregoing, (i) amendments and waivers of the Financial
Covenant shall only require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments under the Revolving Credit Facility and
(ii) amendments to affect a Repricing Transaction which reduced the interest
rate shall only require the approval of Lenders directly and adversely affected
thereby.

 

 

 

 

 

Subject to the Documentation Principles, the Credit Documentation shall contain
defaulting lender provisions and “yank-a-bank” provisions substantially
consistent with the Documentation Precedent.

 

If the Administrative Agent and the Borrower Representative shall have jointly
identified an obvious error or any error or omission of a technical nature in
the Credit Documentation, then the Administrative Agent and the Borrower
Representative shall be permitted to amend such provision without further action
or consent of any other party so long as the Required Lenders do not object
thereto within 10 business days following receipt of notice thereof.

 

Notwithstanding anything to the contrary set forth herein, the Credit
Documentation shall provide that the Borrower Representative may at any

 

Annex I-26

--------------------------------------------------------------------------------


 

 

 

time and from time to time request that all or a portion of any loans under the
Facilities be converted to extend (i) the scheduled maturity date of any payment
of principal with respect to all or a portion of any principal amount of such
loans and (ii) the scheduled termination date of any commitments pursuant to the
Revolving Credit Facility (any such loans which have been so converted,
“Extended Loans”) and upon such request of the Borrower Representative any
individual Lender shall have the right to agree to extend the maturity date of
its outstanding loans or the termination date of its commitments without the
consent of any other Lender; provided that all such requests shall be made pro
rata to all Lenders within the applicable Facility. The terms of Extended Loans
shall be identical to the loans of the existing class from such Extended Loans
are converted except for interest rates, fees, amortization, final maturity date
or final termination date, provisions requiring optional and mandatory
prepayments to be directed first to the non-extended loans prior to being
applied to Extended Loans and certain other customary provisions to be agreed.

 

Any applicable intercreditor agreement may be amended solely with the consent of
the Administrative Agent and, if a party thereto, the Borrowers and the
Guarantors, to give effect thereto or to carry out the purposes thereof.

 

 

 

Indemnification:

 

The Borrowers will indemnify the Administrative Agent, the Lead Arrangers, each
Swingline Lender and Issuing Bank, and the Lenders and their respective
affiliates, and the officers, directors, employees, affiliates, agents, advisors
and controlling persons of the foregoing (each an “Indemnified Person”), and
hold them harmless from and against all costs, expenses (including, without
limitation, reasonable fees, disbursements and other charges of counsel) and
liabilities of any such Indemnified Person arising out of or relating to any
claim or any litigation or other proceeding (regardless of whether any such
Indemnified Person is a party thereto or whether such claim, litigation, or
other proceeding is brought by a third party or by the Borrowers or any of its
affiliates, creditors or shareholders) that relate to the Credit Documentation,
provided that no Indemnified Person will be indemnified for any cost, expense or
liability (x) to the extent determined by a court of competent jurisdiction in a
final non-appealable judgment to have resulted from the gross negligence, bad
faith, willful misconduct of such Indemnified Person or any of such Indemnified
Person’s controlled or controlling affiliates or any of its or their respective
officers, directors, employees, agents, advisors or controlling persons,
(y) arising from a material breach of such Indemnified Person’s (or any of their
respective affiliates, successors and assigns and the officers, directors,
employees, agents, advisors and controlling persons) obligations under the
definitive loan documentation (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (z) arising from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its affiliates and that is
brought by an Indemnified Person against any other Indemnified Person (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against the Administrative Agent, the Issuing Bank, any Lead Arranger
or any Commitment Party in its capacity as such).

 

Annex I-27

--------------------------------------------------------------------------------


 

Governing Law:

 

New York.

 

 

 

Expenses:

 

The Borrowers shall pay (a) all reasonable and documented out-of-pocket expenses
of the Administrative Agent, the Lead Arrangers, each Swingline Lender and
Issuing Bank associated with the syndication of the Facilities and the
preparation, execution, delivery and administration of the Credit Documentation
and any amendment or waiver with respect thereto (including, without limitation,
the reasonable fees, disbursements and other charges of one firm of counsel for
all such persons, taken as a whole, one local counsel for all such persons,
taken as a whole, in each relevant state and in each Material Jurisdiction, in
each case retained by the Lead Arrangers (each such counsel subject to the
Borrower Representative’s reasonable consent (such consent not to be
unreasonably withheld, delayed or conditioned)) and (b) all reasonable and
documented or invoiced out-of-pocket expenses of the Administrative Agent, the
Lead Arrangers, each Swingline Lender and Issuing Bank, and the Lenders
(including, without limitation, the fees, disbursements and other charges of
counsel) in connection with the enforcement of the Credit Documentation.

 

 

 

Counsel to the Commitment Parties:

 

Weil, Gotshal & Manges LLP.

 

 

 

Miscellaneous:

 

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to exclusive New York jurisdiction. The Credit Documentation shall contain
customary “defaulting lender” provisions.

 

Annex I-28

--------------------------------------------------------------------------------


 

ANNEX II

 

CONDITIONS PRECEDENT TO CLOSING

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

 

The initial extensions of credit under the Facilities on the Closing Date will
be subject to satisfaction (or waiver by the Lead Arrangers with the consent of
the Commitment Parties) of the following conditions precedent:

 

(i)                    The terms of the Acquisition Agreement will be reasonably
satisfactory to the Lead Arrangers (it being understood that the execution
version of the Acquisition Agreement, dated as of March 16, 2016 is reasonably
satisfactory to the Lead Arrangers). The Acquisition shall have been or shall
substantially concurrently be, consummated in accordance with the terms of the
Acquisition Agreement without giving effect to any amendment, change or
supplement or waiver of any provision thereof (including any change in the
purchase price) in any manner that is materially adverse to the interests of the
Lenders or the Lead Arrangers without the prior written consent of the Lead
Arrangers (which consent shall not be unreasonably withheld or delayed);
provided that (x) (i) any reduction in purchase price for the Acquisition shall
not be deemed to be material and adverse to the interests of the Lenders or the
Lead Arrangers so long as there is a concurrent reduction in the aggregate
principal amount of the commitments in respect of the Term Facility and (ii) any
increase in purchase price for the Acquisition shall not be deemed to be
material and adverse to the interests of the Lenders or the Lead Arrangers so
long as the purchase price is not funded with additional indebtedness (it being
understood and agreed that no purchase price, working capital or similar
adjustment provisions set forth in the Acquisition Agreement shall constitute a
reduction or increase in purchase price) and (y) any amendment, change or
supplement or waiver of the definition of “Company Material Adverse Effect” set
forth in the Acquisition Agreement shall be deemed to be material and adverse to
the interests of the Lenders.

 

(ii)                   Notwithstanding anything in this Commitment Letter
(including, for the avoidance of doubt, Annexes I, II and III), the Fee Letters,
the Credit Documentation or any other letter agreement or other undertaking
concerning the financing of the Transaction to the contrary, the only
representations and warranties the accuracy of which shall be a condition to the
initial availability of the Facilities shall be (A) the Acquisition Agreement
Representations (as defined below) and (B) the Specified Representations (as
defined below). “Acquisition Agreement Representations” shall mean the
representations made by or with respect to the Acquired Business and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that the
breach of any such representations results in you or any of your affiliates
having the right to terminate your or its obligations under the Acquisition
Agreement (after giving effect to any applicable notice and cure period) or
results in the failure of a condition precedent to your obligation to consummate
the Acquisition pursuant to the Acquisition Agreement. “Specified
Representations” shall mean the representations and warranties in the Credit
Documentation relating to (in each case, subject to applicable materiality
qualifiers and the Documentation Principles): (i) (A) corporate status of you
and the Guarantors and (B) corporate power and authority to enter into the
Credit Documentation by you and the Guarantors, (ii) due authorization,
execution and delivery by you and the Guarantors and enforceability of the
Credit Documentation against you and the Guarantors, (iii) no conflicts with
charter documents by you and the Guarantors as it relates to the entry into and
performance of the Credit Documentation, (iv) compliance by you and the other
Guarantors with Federal Reserve margin regulations, U.S.A. Patriot Act, not
using proceeds in violation of OFAC, FCPA, other anti-terrorism laws and the
Investment Company Act, (v) solvency of you and your subsidiaries on a
consolidated basis on the Closing Date immediately after giving effect to the
consummation of the Transaction (such representations to be substantially

 

Annex II-1

--------------------------------------------------------------------------------


 

identical to those set forth in the Solvency Certificate attached as Annex III
to the Commitment Letter (the “Solvency Certificate”)), and (vi) the creation,
validity and perfection of the security interests granted in the Collateral by
you and the other Guarantors on the Closing Date substantially concurrently with
the initial funding of the Facilities.

 

(iii)                  Since the date of the Acquisition Agreement, there shall
not have occurred or arisen any Company Material Adverse Effect (as defined
below) that is continuing. For purposes hereof, “Company Material Adverse
Effect” means any fact, event, violation, inaccuracy, circumstance, change or
effect (any such item, an “Effect”) that, individually or when taken together
with all other Effects that exist or have occurred prior to or at the date of
determination of the occurrence of the Company Material Adverse Effect, is or is
reasonably likely to be materially adverse to the business, operations,
financial condition or results of operations of the Company and its Subsidiaries
taken as a whole; provided, however, that in no event shall any Effect directly
or indirectly resulting from any of the following, either alone or in
combination, be taken into account when determining whether a Company Material
Adverse Effect has occurred or may, would or could occur:

 

(i)                                     general economic, regulatory, business
or political conditions in the United States or any other country or region in
the world (or changes therein);

 

(ii)                                  conditions in the industries in which the
Company or any of its Subsidiaries conduct business;

 

(iii)                               changes in Applicable Law or GAAP or the
interpretations thereof;

 

(iv)                              acts of war, terrorism or sabotage or any
escalation or worsening of acts of war or terrorism;

 

(v)                                 earthquakes, hurricanes, tsunamis,
tornadoes, floods, mudslides, wild fires or other natural disasters, weather
conditions and other force majeure events in the United States or any other
country or region in the world;

 

(vi)                              the public announcement or pendency of the
Acquisition Agreement, the Merger or any other transactions contemplated by the
Acquisition Agreement, including by reason of the identity of Parent or any
communication by Parent regarding the plans or intentions of Parent with respect
to the conduct of the business of the Company or any of its Subsidiaries and
including the impact of any of the foregoing on any relationships, contractual
or otherwise, with customers, suppliers, distributors, collaboration partners,
stockholders, lenders, employees or regulators (including without limitation,
any cancellations of or delays in customer agreements, any reduction in sales,
any disruption in supplier, distributor, partner or similar relationships or any
loss of employees);

 

(vii)                           any failure by the Company to meet published
analysts’ estimates, projections or forecasts of revenues, earnings or other
financial or business metrics, in and of itself, and or any failure by the
Company to meet any internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations or the issuance
of revised projections that are not as optimistic as those in existence as of
the date hereof (it being understood that the underlying cause(s) of any such
failure may be taken into consideration unless otherwise prohibited by this
definition of “Company Material Adverse Effect”);

 

Annex II-2

--------------------------------------------------------------------------------


 

(viii)                        any decline in the market price or change in the
trading volume of Company Common Stock, in and of itself (it being understood
that the underlying cause(s) of any such failure may be taken into consideration
unless otherwise prohibited by this definition of “Company Material Adverse
Effect”);

 

(ix)                              any action taken that is required by the terms
of the Acquisition Agreement or taken at the written request of Parent or with
the prior written consent or approval of Parent;

 

(x)                                 any Legal Proceedings made or brought by any
of the current or former Company Stockholders (on their own behalf or on behalf
of the Company) against the Company, arising out of the Merger or in connection
with any other transactions contemplated by the Acquisition Agreement; and

 

(xi)                              the availability or cost of equity, debt or
other financing to Parent, Merger Sub or the Surviving Corporation, or any
changes, events or occurrences in financial, credit, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or market index) or any interest rate or exchange rate changes or
general financial or capital market conditions, including interest rates, or
changes therein;

 

(except, in the case of each of clauses (i) through (v) above, to the extent
that such Effect has had a disproportionate adverse effect on the Company and
its Subsidiaries, taken as a whole, relative to other companies operating in the
industries in which the Company and its Subsidiaries operate). All capitalized
terms used in this paragraph (iii) and the definition of “Company Material
Adverse Effect” and not defined herein shall have the meaning assigned thereto
in the Acquisition Agreement (as in effect on the date hereof) for purposes of
the definition of “Company Material Adverse Effect”.

 

(iv)                  The Administrative Agent under each Facility shall have
received the Solvency Certificate from the chief financial officer of the US
Borrower (or, at the US Borrower’s option, a solvency opinion from an
independent investment bank or valuation firm of nationally recognized standing
that is addressed to the Administrative Agent and the Lenders and dated as of
the Closing Date) with respect to solvency of you and your subsidiaries on a
consolidated basis on the Closing Date immediately after giving effect to the
consummation of the Transaction.

 

(v)                   The Administrative Agent under each Facility shall have
received (A) customary opinions of counsel to the US Borrower and the
Guarantors, (B) customary corporate resolutions, customary closing date
officer’s certificates certifying as to the satisfactions of the conditions
precedent to the Facilities, customary secretary’s and/or officer’s certificates
appending such resolutions, commercial register excerpts (not older than 14
days), shareholders lists, charter documents, good standing certificates and
incumbency certificate and information necessary for the Lead Arrangers to
perform customary lien searches prior to closing, (C) subject in all respects to
the Funds Certain Provisions, all documents and instruments (including schedules
to security documentation) required to create and perfect the Administrative
Agent’s senior priority security interest in the Collateral shall have been
executed and delivered by the US Borrower, the Euro Borrower and the Guarantors
(or, where applicable, the US Borrower and the Guarantors shall have authorized
the filing of financing statements under the Uniform Commercial Code) and, if
applicable, be in proper form for filing and (D) a customary borrowing notice.

 

(vi)                  The Lead Arrangers shall have received: (A) the audited
consolidated balance sheets and related consolidated statements of operations,
cash flows and shareholders’ equity of each of the US Borrower and the Acquired
Business for the three most recently completed fiscal years of the US Borrower
and the Acquired Business, respectively, ended at least 60 days before the
Closing Date, accompanied by an unqualified report thereon by their respective
independent registered public

 

Annex II-3

--------------------------------------------------------------------------------


 

accountants; (B) the unaudited consolidated balance sheets and related
statements of operations and cash flows of each of the US Borrower and the
Acquired Business for each subsequent fiscal quarter of the US Borrower and the
Acquired Business, respectively, ended at least 40 days before the Closing Date;
and (C) pro forma consolidated balance sheet and related statement of operations
of the US Borrower as of and for the periods for which audited and unaudited
financial statements are required by clauses (A) and (B) above, and, other than
a fiscal year end, as of and for the twelve-month period ended on the last day
of the most recently completed four fiscal quarter period at least 40 days
before the Closing Date, in each case after giving effect to the Transaction
(the “Pro Forma Financial Statements”), all of which financial statements shall
be prepared in accordance with Regulation S-X under the Securities Act (except
that it is understood and agreed that the Pro Forma Financial Statements for any
last twelve-month period that does not correspond with a fiscal year end may not
comply with Regulation S-X only insofar as Regulation S-X contemplates fiscal
year and interim period pro forma financial statements rather than “last
twelve-month” pro forma financial statements).

 

(vii)                 The Lead Arrangers shall have been afforded a period of at
least 21 consecutive calendar days (or such shorter period reasonably acceptable
to the Lead Arrangers) following receipt of the Information Memorandum prior to
the Closing Date; provided that such period shall (x) exclude the period from
July 1, 2016 through and including July 4, 2016 and from November 23, 2016
through and including November 27, 2016, and (y) either conclude on or prior to
August 19, 2016 or commence no earlier than September 6, 2016 and on or prior to
December 23, 2016 or commence no earlier than January 3, 2017.

 

(viii)                All fees due to the Administrative Agent, the Lead
Arrangers and the Lenders under the Fee Letters and the Commitment Letter to be
paid on the Closing Date, and all expenses to be paid or reimbursed under the
Commitment Letter to the Administrative Agent and the Lead Arrangers on the
Closing Date that have been invoiced at least three business days prior to the
Closing Date, shall have been paid, in each case, from the proceeds of the
initial funding under the applicable Facilities.

 

(ix)                  The Refinancing shall have been, or shall concurrently
with the initial funding of the Facilities be consummated and all guarantees of
such indebtedness shall be released and, to the extent applicable, all liens and
security interests securing such indebtedness shall be discharged.

 

(x)                   So long as requested at least ten business days prior to
the Closing Date, the Administrative Agent shall have received, at least three
business days prior to the Closing Date, all documentation and other information
with respect to the Borrowers and the Guarantors that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S.A. PATRIOT Act.

 

Annex II-4

--------------------------------------------------------------------------------


 

ANNEX III

 

FORM OF SOLVENCY CERTIFICATE(1)
[             ], 201[   ]

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of [      ], 201[ ] (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”), by and among COHERENT, INC., a Delaware
corporation (the “US Borrower”), CONSTELLATION HOLDING, GMBH, a German company
with limited liability (the “Euro Borrower”), BARCLAYS BANK PLC, as
administrative agent and collateral agent (the “Administrative Agent”), and the
financial institutions from time to time party thereto as lenders. Capitalized
terms used herein without definition have the same meanings as in the Credit
Agreement.

 

I, [·], the [Chief Financial Officer/equivalent officer] of the US Borrower, in
such capacity and not in an individual capacity and without personal liability,
hereby certify on behalf of the US Borrower that, to my knowledge, as of the
date hereof, immediately after giving effect to the consummation of the
Transaction, including the incurrence of the obligations under the Credit
Agreement and the use of proceeds thereof:

 

1.             The fair value of the assets of the Company (as used herein
“Company” means the Borrowers and their subsidiaries, on a consolidated basis)
is more than its debts and liabilities, subordinated, contingent or otherwise.

 

2.             The present fair saleable value of assets of the Company is more
than the amount that will be required to pay the probable liability, on a
consolidated basis, of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.

 

3.             The Company is able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured.

 

4.             The Company is not engaged in, and is not about to engage in,
business for which it has “unreasonably small capital”.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(1) NTD: Defined terms to be aligned with those in the definitive Credit
Agreement.

 

Annex III-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I represent the foregoing information is provided to the
best of my knowledge and belief and execute this Certificate as of the date
first above written.

 

 

 

By:

 

 

 

Name: [·]

 

 

Title: [Chief Financial Officer/equivalent officer]

 

Annex III-2

--------------------------------------------------------------------------------